 



Exhibit 10.01

SECOND AMENDED AND RESTATED
OPERATING AGREEMENT
OF
RCN-BECOCOM, LLC

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                  PAGE     ARTICLE 1         DEFINITIONS       1.1   Certain
Definitions   01 1.2   Other Definitions   12 1.3   Construction   13      
ARTICLE 2         ORGANIZATION     2.1   Organization   13 2.2   Name   13 2.3  
Registered Office; Registered Agent; Principal Office in the United States;
Other Offices   13 2.4   Purpose   13 2.5   Company Powers   13 2.6   Foreign
Qualification Governmental Filings   15 2.7   Term   15 2.8   No State-Law
Partnership   15 2.9   Activities of the Members   15       ARTICLE 3        
MEMBERS: DISPOSITIONS OF INTERESTS     3.1   Members   15 3.2   Restrictions on
the Disposition of an Interest   15 3.3   Change of Control   18 3.4   Interests
in a Member   21 3.5   Liability to Third Parties   21       ARTICLE 4        
CAPITAL CONTRIBUTIONS     4.1   Contributions; Schedule 1   21 4.2   Additional
Capital Calls   21 4.3   Failure to Pay a Capital Call   22 4.4   Return of
Contributions   23

i



--------------------------------------------------------------------------------



 

                  PAGE       ARTICLE 5         RIGHTS AND LIMITATIONS OF CLASS B
MEMBERSHIP INTERESTS     5.1   Rights of Class B Membership Interests   23 5.2  
Limitation on Amount of Class B Investments   24 5.3   Right to Call Class B
Membership Interests   24 5.4   Default   25 5.5   Remedy Upon Even of Default  
25       ARTICLE 6         MEMBER ACCOUNTS; ALLOCATIONS OF PROFIT AND LOSS;
DISTRIBUTIONS     6.1   Capital Accounts   26 6.2   Allocations for Capital
Account and Tax Purposes   26       ARTICLE 7         MANAGEMENT     7.1  
Management by the Members   30 7.2   Representatives   30 7.3   Place of Meeting
of Representatives   30 7.4   Regular Meetings of Representatives   31 7.5  
Special Meetings of Representatives   31 7.6   Representative Compensation;
Reimbursement   31 7.7   Manner of Acting and Adjournment of Members   31 7.8  
Fundamental Business Actions   31 7.9   Indemnification   35 7.10   Business
Plan; Budget   37       ARTICLE 8         RIGHTS OF MEMBERS     8.1   Access to
Information   38 8.2   Audits   38       ARTICLE 9         TAXES     9.1   Tax
Returns   38 9.2   Tax Elections   38 9.3   Tax Matters Partner   39      
ARTICLE 10         BOOKS, RECORDS, REPORTS, AND BANK ACCOUNTS     10.1  
Accounting   39 10.2   Fiscal Year   39 10.3   Statements and Reports   39

ii



--------------------------------------------------------------------------------



 

                  PAGE 10.4   Inspection   40 10.5   Bank Accounts   40      
ARTICLE 11         WITHDRAWAL, EXPULSION, BANKRUPTCY, ETC.     11.1   Withdrawal
  41 11.2   Bankrupt Members   41       ARTICLE 12         TERMINATION,
DISSOLUTION AND LIQUIDATION OF THE COMPANY     12.1   Termination and
Dissolution   41 12.2   Liquidation   42       ARTICLE 13         GENERAL
PROVISIONS     13.1   Representations   43 13.2   Additional Representations of
RCN-Sub   45 13.3   Offset   45 13.4   Notices   45 13.5   Entire Agreement;
Supersedure   47 13.6   Effect of Waiver or Consent   47 13.7   Amendment or
Modification   47 13.8   Public Announcements   47 13.9   Confidentiality   47
13.10   Binding Effect   48 13.11   Governing Law; Severability   48 13.12  
Specific Performance   48 13.13   Further Assurances   48 13.14   Counterparts  
49 13.15   Interpretation   49 13.16   Use of Name   49 13.17   Continued
Support of RCN-Sub   49

iii



--------------------------------------------------------------------------------



 



         This SECOND AMENDED AND RESTATED OPERATING AGREEMENT OF RCN-BecoCom,
LLC, a Massachusetts limited liability company (this “Agreement”) is made and
entered into effective as of June 19, 2002 (the “Effective Date”), by and among
the Members (as defined below).

         WHEREAS, on December 23, 1996 RCN Telecom Services, Inc., a Delaware
corporation (“RCN-Delaware”), and Boston Energy Technology Group, Inc., a
Massachusetts corporation (“BETG”), entered into the RCN-BETG, LLC Operating
Agreement; and

         WHEREAS, NSTAR, a Massachusetts corporation (“NSTAR”), as successor in
interest to Boston Edison Company (“BECO”), and RCN Corporation, a Delaware
corporation (“RCN-Parent”), as successor in interest to C-Tec Corporation
(“C-Tec”), have each executed instruments of adherence with respect to certain
provisions hereof; and

         WHEREAS, RCN-BETG, LLC has changed its name to RCN-BecoCom, LLC; and

         WHEREAS, RCN-Delaware and BETG, the predecessors in interest to the
Members, entered into an Amended and Restated Operating Agreement on June 17,
1997 pursuant to which, among other things, RCN-Delaware and BETG assigned their
interests therein to their respective affiliates, RCN Telecom Services of
Massachusetts, Inc., a Massachusetts corporation (“RCN-Sub”) and BecoCom, Inc. a
Massachusetts corporation; and

         WHEREAS BecoCom, Inc. has changed its name to NSTAR Communications,
Inc. (“BecoCom” or “NSTARCOM”); and

         WHEREAS, RCN-Sub and NSTARCOM wish to revise the terms of their
participation in RCN-BecoCom, LLC;

         NOW, THEREFORE in consideration of the mutual covenants, rights, and
obligations set forth in this Agreement, the benefits to be derived therefrom,
and other good and valuable consideration, the receipt and the sufficiency of
which each Member acknowledges, the Members agree as follows:

ARTICLE 1
DEFINITIONS

         1.1     Certain Definitions. As used in this Agreement, the following
terms have the following meanings:



           “AAA” shall have the meaning set forth in Section 3.3(iv).    
         “Act” means the Massachusetts Limited Liability Company Act, Mass. Gen.
Laws Ann. Ch. 156C, § 1, et seq. and any successor statute, as amended from time
to time.

 



--------------------------------------------------------------------------------



 





           “Adjusted Capital Account Deficit” means, with respect to any Member,
the deficit balance, if any, in such Member’s Capital Account as of the end of
the relevant fiscal year of the Company (i) increased by an amount equal to the
sum of such Member’s allocable share of the Company’s Minimum Gain attributable
to Company Nonrecourse Liabilities and such Member’s allocable share of the
Company’s Minimum Gain attributable to Member Nonrecourse Debt, in each case as
computed on the last day of such fiscal year in accordance with applicable
Regulations and (ii) reduced by all reasonably expected adjustments, allocations
and distributions described in Regulations Sections 1.704 -1(b)(2)(ii)(d)(4),
(5) and (6). This definition of Adjusted Capital Account Deficit is intended to
comply with the provisions of Regulations Section 1.704-1(b)(2)(ii)(d) and shall
be interpreted consistently therewith.              “Affiliate” means, with
respect to any Person, any other Person Controlling, Controlled by, or under
common Control with that first Person.              “Agreed Value” of any
Contributed Property means the value of such property or other consideration
(a) as agreed by all of the Members and as listed on Schedule 1 for that
Contributed Property contributed as of June 17, 1997, and (b) as determined by
all of the Members using such reasonable method of valuation as they may adopt
for that Contributed Property contributed after June 17, 1997; provided,
however, that the Agreed Value of any property deemed contributed to the Company
for federal income tax purposes upon termination and reconstitution thereof
pursuant to Section 708 of the Code shall be determined in accordance with
Section 6.2(c).              “Agents” has the meaning given that term in
Section 13.9.              “Agreement” has the meaning given that term in the
introductory paragraph hereof.              “Appraiser” has the meaning given
that term in Section 3.3(i).              “Appraiser’s Certificate” has the
meaning given that term in Section 3.3(ii).              “Arbitrator” has the
meaning given that term in Section 7.8(e)(i).              “Arbitration Act” has
the meaning given that term in Section 7.8(e)(i).              “Award” has the
meaning given that term in Section 7.8(e)(i).              “Bankrupt Member”
means any Member:



           (a) that (i) makes a general assignment for the benefit of creditors,
(ii) files a voluntary bankruptcy petition, (iii) becomes the subject of an
order for relief or is declared insolvent in any federal or state bankruptcy or
insolvency proceeding, (iv) files a petition or answer seeking for such Member a
reorganization, arrangement, composition, readjustment, liquidation,
dissolution, or similar relief

2



--------------------------------------------------------------------------------



 





  under any law, (v) files an answer or other pleading admitting or failing to
contest the material allegations of a petition filed against such Member in a
proceeding of the type described in clauses (i)-(iv), (vi) seeks, consents to,
or acquiesces in the appointment of a trustee, receiver, or liquidator of the
Member or of all or any substantial part of the Member’s properties, or    
         (b) with respect to which (i) a proceeding is commenced seeking
reorganization, arrangement, composition, readjustment, liquidation,
dissolution, or similar relief under any law and 90 days have expired without
the proceeding being dismissed, or (ii) without that Member’s consent or
acquiescence, a trustee, receiver, or liquidator is appointed of that Member or
of all or any substantial part of its properties and 90 days have expired
without the appointment being vacated or stayed, or if stayed, 90 days have
expired after the date of expiration of a stay, unless the appointment has been
vacated.



           “Basic Agreements” has the meaning set forth in the Construction and
Indefeasible Right of Use Agreement, dated as of June 17, 1997, by and between
BecoCom and the Company (as it may be amended from time to time, the “IRU
Agreement”), as such agreements may be amended from time to time.    
         “BecoCom” means BecoCom, Inc., a Massachusetts corporation and a
wholly-owned subsidiary of BETG. BecoCom, Inc. is now known as NSTAR
Communications, Inc.              “BecoCom Contributed Assets” means those
certain existing assets listed in footnote 3 of Schedule 1.    
         “Budget” has the meaning set forth in Section 7.10.    
         “Budget Dispute Notice” has the meaning given that term in Section
7.10(a)(i).              “Business Day” means any day other than a Saturday, a
Sunday or a holiday on which banks in Massachusetts generally are closed.    
         “Business Plan” has the meaning set forth in Section 7.10 hereof.    
         “Capital Account” means the capital accounts maintained with respect to
Membership Interests pursuant to Section 6.1.              “Capital Call” means
a request for additional contributions of capital to the Company.    
         “Carrying Value” means, with respect to any asset, the asset’s adjusted
tax basis for federal income tax purposes except as follows:

3



--------------------------------------------------------------------------------



 





           (a) The initial Carrying Value of any asset contributed to the
Company by a Member shall be the Agreed Value of such asset;    
         (b) Consistent with the provisions of Section 1.704-1(b)(2)(iv)(f) of
the Regulations, the Carrying Value of all Company assets shall be adjusted to
equal their respective gross fair market values upon the happening of any of the
following events: (i) issuance of additional Membership Interests to new or
existing Members for more than a de minimis amount of cash or Contributed
Property, (ii) immediately prior to a distribution to a Member of more than a de
minimis amount of Company property (other than a distribution solely of cash
that is not in redemption or retirement of a Membership Interest) in
consideration for an interest in the Company and (iii) the liquidation of the
Company within the meaning of Regulations Section 1.704-1(b)(2)(ii)(g).    
         (c) The Carrying Values of Company assets shall be increased or
decreased to reflect any adjustments to the adjusted basis of such assets
pursuant to Section 734(b) or Section 743(b) of the Code, but only to the extent
that such adjustments are taken into account in determining Capital Accounts
pursuant to Regulations Section 1.704-1(b)(2)(iv)(m), Section 6.2(b)(vii) hereof
and paragraph (e) of the definition of Net Income or Net Loss.

         If the Carrying Value of an asset has been determined or adjusted
pursuant to subparagraphs (a), (b) or (c) of the definition for Carrying Value,
such Carrying Value shall be adjusted thereafter by the Depreciation taken into
account with respect to such asset for purposes of computing the amount of Net
Income or Net Loss.



           “Category A Fundamental Business Actions” has the meaning given that
term in Section 7.8(a).              “Category B Fundamental Business Actions”
has the meaning given that term in Section 7.8(b).              “Certificate”
has the meaning given that term in Section 2.1.              “Certificate Date”
has the meaning given that term in Section 3.3(ii).              “Change of
Control” of a Member shall be deemed to have occurred when (i) an Entity, other
than a Member Parent of such Member or a Wholly Owned Affiliate of such Member
Parent (an “Unaffiliated Entity”) shall acquire (whether by merger,
consolidation, sale, assignment, lease, transfer or otherwise, in one
transaction or a series of related transactions), or otherwise beneficially own,
directly or indirectly, more than 50% of the outstanding voting interests in
such Member entitled to vote generally in the election of directors, managers or
other members of the management group of such Member or otherwise control such
Member (a “Control Entity”), (ii) the Member Parent of such Member shall
otherwise cease to beneficially own a majority of such outstanding voting
securities in such Member or any Control Entity of such Member, or (iii) an

4



--------------------------------------------------------------------------------



 





  Unaffiliated Entity shall become a Control Entity of a Member Parent after the
Effective Date.              “Class A Member” means a Member who holds any
Class A Membership Interest.              “Class A Membership Interest” means
(i) the entire membership interest of a Member in the Company existing
immediately prior to the Effective Date, and (ii) any membership interest of a
Member in the Company acquired after the Effective Date, in each case including,
without limitation, such rights to distributions (liquidating or otherwise),
allocations, information and to vote, consent or approve as shall be provided by
law or by this Agreement, except that a Class A Membership Interest shall not
include any membership interest that is, or is deemed to be, a Class B
Membership Interest, as provided by this Agreement, and shall not include any
rights or restrictions that are specifically limited to Class B Membership
Interests, as provided by this Agreement. Class A Membership Interests shall be
voting interests and the Class A Members shall be entitled to vote as a single
class on all matters specified in this Agreement as requiring the approval or
consent of the Members.              “Class B Investment Date” has the meaning
given that term in Section 5.1(a).              “Class B Investment Tranche” has
the meaning given that term in Section 4.2(c).              “Class B Member”
means a Member who holds any Class B Membership Interest.              “Class B
Membership Interest” means any membership interest of a Member in the Company
acquired after the Effective Date and designated in writing to the Company as,
or deemed to be, a Class B Membership Interest, as provided by this Agreement,
including, without limitation, such rights to distributions (liquidating or
otherwise), allocations, information and to consent or approve as shall be
provided by law or by this Agreement. Class B Membership Interests shall not
vote, and shall have no right to vote, on any matter specified in this Agreement
as requiring the vote, approval or consent of the Members, except as
specifically set forth herein, and shall constitute a form of subordinated
debenture of the Company.              “Code” means the Internal Revenue Code of
1986 and any successor statute, as amended from time to time.    
         “Company” means RCN-BecoCom, LLC, a Massachusetts limited liability
company.              “Company Debt” shall have the meaning set forth in Section
2.5(a)(iv).              “Company Nonrecourse Deductions” means, with respect to
Company Nonrecourse Liabilities, the amount of deductions, losses and expenses
equal to the net increase during the year in Minimum Gain attributable to
Company Nonrecourse

5



--------------------------------------------------------------------------------



 





  Liabilities, reduced (but not below zero) by the proceeds, if any, of such
Company Nonrecourse Liabilities distributed during the year, as determined in
accordance with applicable Regulations.              “Company Nonrecourse
Liabilities” means nonrecourse liabilities (or portions thereof) of the Company
for which no Member (or any Person related to a Member) bears the Economic Risk
of Loss.              “Contributed Property” means each property or other asset,
in such form as may be permitted by the Act, but excluding cash, contributed to
the Company (or deemed contributed to the Company on termination and
reconstitution thereof pursuant to Section 708 of the Code).    
         “Control” of an Entity means power to direct or cause the direction of
the management or policies of such Entity, whether through the ownership of
voting securities, by agreement or otherwise.              “Deadlock Event”
shall have the meaning set forth in Section 7.8(c)(ii) hereof.    
         “Default Interest Rate” means three percent above LIBOR.    
         “Default Investment Percentage” of a Person means, as of any
determination date, the Investment Percentage of such Person adjusted to include
in the calculation thereof the aggregate principal amount invested by such
Person in Class B Membership Interests pursuant to Section 4.2(c), less the
aggregate principal amount returned to such Person pursuant to any and all
payments made pursuant to Section 5.1(a) or 5.3; which Default Investment
Percentage shall be governed by the terms of Article 5 and shall be relevant
only for the purposes expressed in said Article 5 and Article 3.    
         “Delinquent Member” with respect to a Capital Call means a Member who
fails to pay its portion of such Capital Call at the time and in the amount
required under this Agreement.              “Depreciation” means, for each
fiscal year or other relevant period, an amount equal to the depreciation,
amortization or other cost recovery deduction allowable with respect to an asset
for such year or other relevant period, except that if the Carrying Value of an
asset differs from its adjusted basis for federal income tax purposes at the
beginning of such year, Depreciation shall be an amount which bears the same
ratio to such beginning Carrying Value as the federal income tax depreciation,
amortization or other cost recovery deduction for such year bears to such
beginning adjusted tax basis; provided, however, that if the adjusted basis for
federal income tax purposes of an asset at the beginning of such year is zero,
Depreciation shall be determined with reference to such beginning Carrying Value
using any reasonable method selected by the Tax Matters Partner.

6



--------------------------------------------------------------------------------



 





           “Dispose,” “Disposing,” or “Disposition” means a sale, assignment,
transfer, exchange, pledge, grant of a security interest, or other disposition
or encumbrance, or the acts thereof.              “Disputing Member” has the
meaning given that term in Section 7.8(d)(i).              “Dispute Notice” has
the meaning given that term in Section 7.8(d)(i).              “Dispute Price”
has the meaning given that term in Section 7.8(d)(i).              “Economic
Risk of Loss” has the meaning ascribed to it in Section 1.752-2 of the
Regulations.              “Effective Date” has the meaning given that term in
the introductory paragraph hereof.              “Entity” means any corporation,
limited liability company, general partnership, limited partnership, venture,
trust, business trust, estate or other entity.              “Event of Default”
has the meaning given that term in Section 5.4.              “Exchange
Agreement” means that certain Exchange Agreement entered into between BecoCom
and C-Tec on June 17, 1997.              “Exchange Securities” means any
securities into which a Membership Interest (or any part thereof) is exchanged
pursuant to the Exchange Agreement.              “Fair Market Value” has the
meaning given that term in Section 3.3.              “First Appraiser” has the
meaning given that term in Section 3.3(i).              “Fundamental Business
Actions” has the meaning given that term in Section 7.8.              “GAAP”
means the generally accepted accounting principles in the United States of
America in effect from time to time.              “General Interest Rate” means
a rate per annum equal to the lesser of (a) a varying rate per annum that is
equal to the interest rate publicly quoted by Citibank, N.A. from time to time
as its prime commercial or similar reference interest rate, with adjustments in
that varying rate to be made on the same date as any change in that rate, and
(b) the maximum rate permitted by applicable law.              “Governmental
Entity” has the meaning given that term in Section 2.5(c).              “Higher
Value” has the meaning given that term in Section 3.3(iii).

7



--------------------------------------------------------------------------------



 





           “Holding Company” means a Holding Company as defined in Section
2(a)(7) of PUHCA.              “Initial LLC Agreement” means that certain
operating agreement, dated as of December 23, 1996, entered into by RCN-Delaware
and BETG.              “Investment Percentage” of a Person means the percentage
set forth opposite such Person’s name on Schedule 1, as of the Effective Date,
as adjusted, as appropriate, on account of (a) such Person’s investment in
Class A Membership Interests pursuant to Sections 4.2 and 4.3, (b) Dispositions
pursuant to Section 3.2, but not Dispositions in exchange for Exchange
Securities pursuant to the Exchange Agreement which were completed prior to the
Effective Date or (c) the Disposition of Exchange Securities received upon an
exchange made pursuant to the Exchange Agreement, whether before or after the
Effective Date.              “Involuntary Liquidation” means an involuntary
liquidation of all or a substantial part of the assets of the Company
(i) pursuant to a proceeding commenced against the Company seeking liquidation,
dissolution, or similar relief under any federal or state law, including,
without limitation, pursuant to the appointment, without the consent or
acquiescence of the Company, of a trustee, receiver, or liquidator, or
(ii) pursuant to the termination and dissolution of the Company in accordance
with Section 12.1 (except for and excluding a termination and dissolution of the
Company pursuant to Section 12.1(c), Section 12.1(e) and any other termination
and dissolution of the Company resulting solely from actions undertaken by
RCN-Delaware and/or RCN-Sub).              “Involuntary Liquidation Amount” has
the meaning given that term in Section 12.2(b).              “Joint Investment
and Non-Competition Agreement” shall mean that certain Joint Investment and
Non-Competition Agreement entered into by RCN-Sub, BecoCom and NEWCO on June 17,
1997.              “LIBOR” means the rate of interest equal to the average
(rounded upwards, if necessary, to the nearest 1/16 of 1%) of the rates per
annum at which dollar deposits in immediately available funds are offered in the
London interbank eurodollar market as at or about 2:00 P.M. New York time on the
date the Default Interest Rate becomes effective, adjusted from time to time as
such rate changes.              “Lower Value” has the meaning given that term in
Section 3.3(iii).              “Majority Class B Members” means, at any time,
Class B Members whose aggregate unpaid Total Tranche Payment Amounts constitute
over 50% of the aggregate unpaid Total Tranche Payment Amounts with respect to
all outstanding Class B Membership Interests.

8



--------------------------------------------------------------------------------



 





           “Majority Interest” means, in combination, Membership Interests of
one or more Members which, in the aggregate, are entitled to a combined Sharing
Ratio of more than 50%.              “Management Agreement” means that certain
Management Agreement entered into by and among RCN Operating Services, Inc.,
BecoCom and the Company on June 17, 1997.              “Manager” shall have the
meaning set forth in Section 7.10.              “Member” means any Person
executing this Agreement as of the date hereof as a member or hereafter admitted
to the Company as a member as provided in this Agreement, including the Class A
Members and the Class B Members, but does not include any Person who has ceased
to be a member in the Company.              “Membership Interest” means the
interest of a Member in the Company, including, without limitation, any and all
Class A and Class B Membership Interests and such rights to distributions
(liquidating or otherwise), allocations, information and to consent or approve
with respect thereto as shall be provided by law or by this Agreement.    
         “Member Nonrecourse Debt” means any nonrecourse debt of the Company for
which any Member bears the Economic Risk of Loss.              “Member
Nonrecourse Deductions” means, with respect to Member Nonrecourse Debt, the
amount of deductions, losses and expenses equal to the net increase during the
year in Minimum Gain attributable to Member Nonrecourse Debt, reduced (but not
below zero) by the proceeds, if any, of such Member Nonrecourse Debt distributed
during the year to the Members who bear the Economic Risk of Loss for such debt,
as determined in accordance with applicable Regulations.              “Member
Parent” means, with respect to RCN-Sub, RCN-Parent (as defined above), and, with
respect to BecoCom, NSTAR, and their respective successors and assigns, whether
by means of merger, spin-off or otherwise.              “Minimum Gain” means
(i) with respect to Company Nonrecourse Liabilities, the amount of gain that
would be realized by the Company if it disposed of (in a taxable transaction)
all Company properties that are subject to Company Nonrecourse Liabilities in
full satisfaction of such liabilities, computed in accordance with applicable
Regulations or (ii) with respect to each Member Nonrecourse Debt, the amount of
gain that would be realized by the Company if it disposed of (in a taxable
transaction) the Company property that is subject to such Member Nonrecourse
Debt in full satisfaction of such debt, computed in accordance with applicable
Regulations.              “Monthly Installment” has the meaning given that term
in Section 5.1(b).

9



--------------------------------------------------------------------------------



 





           “Net Agreed Value” means (i) in the case of any Contributed Property,
the Agreed Value of such property reduced by any liabilities either assumed by
the Company upon such contribution or to which such property is subject when
contributed, and (ii) in the case of any property distributed to a Member by the
Company, the Company’s Carrying Value of such property (as adjusted pursuant to
Section 6.2(d)(ii)) at the time such property is distributed, reduced by any
liabilities either assumed by such Member upon such distribution or to which
such property is subject at the time of distribution, in either case, as
determined under Section 752 of the Code.              “Net Income” or “Net
Loss” means, for each fiscal year or other period, the taxable income or loss of
the Company, as determined in accordance with Section 703 of the Code, with the
following adjustments:



           (a) Any income of the Company that is exempt from federal income tax
and not otherwise taken into account in computing Net Income or Net Loss shall
be added to such taxable income or loss;              (b) Any expenditures of
the Company described in Section 705(a)(2)(B) of the Code or treated as Code
Section 705(a)(2)(B) expenditures pursuant to Regulations
Section 1.704-1(b)(2)(iv)(i) and not otherwise taken into account in computing
Net Income or Net Loss shall be subtracted from such taxable income or loss;    
         (c) In the event that the Carrying Value of any Company asset is
adjusted pursuant to paragraph (b) of the definition for Carrying Value, the
amount of such adjustment shall be taken into account as gain or loss from the
disposition of such asset for purposes of computing Net Income or Net Loss;    
         (d) Gain or loss resulting from any disposition of property with
respect to which gain or loss is recognized for federal income tax purposes
shall be computed by reference to the Carrying Value of the property disposed
of, notwithstanding that the adjusted tax basis of such property differs from
its carrying value;              (e) To the extent that an adjustment to the
adjusted tax basis of any Company asset pursuant to Section 734(b) or
Section 743(b) of the Code is required pursuant to Regulations Section
1.704-1(b)(2)(iv)(m)(4) to be taken into account in determining Capital Accounts
as a result of a distribution other than in complete liquidation of a Member’s
Interest, the amount of such adjustment shall be treated as an item of gain (if
the adjustment increases the basis of the asset) or loss (if the adjustment
decreases the basis of the asset) from the disposition of the asset and shall be
taken into account for purposes of computing Net Income or Net Loss;

10



--------------------------------------------------------------------------------



 





           (f) In lieu of depreciation, amortization and other cost recovery
deductions taken into account in computing such taxable income or loss,
Depreciation shall be taken into account.              (g) Any items which are
specially allocated pursuant to Section 6.2(b) hereof shall not be taken into
account in computing Net Income or Net Loss.



           “Nondelinquent Member” has the meaning given that term in Section
4.3(a).              “Notice” has the meaning given that term in
Section 7.8(e)(i).              “Offer Notice” has the meaning given that term
in Section 3.2(b)(i).              “Offeree” has the meaning given that term in
Section 3.2(b).              “Offeror” has the meaning given that term in
Section 3.2(b).              “Other Members” has the meaning given that term in
Section 7.8(d)(i).              “Person” means any natural person or Entity.    
         “Preferred Return” has the meaning given that term in Section 5.1(b).  
           “PUHCA” means the Public Utility Holding Company Act of 1935, as
amended from time to time, 15 U.S.C. §§ 79-792-6.              “Purchasing
Members” has the meaning given that term in Section 11.2.              “RCN
Contributed Assets” mean those certain existing assets listed in footnote 2 of
Schedule 1.              “RCN-Sub” means RCN Telecom Services of Massachusetts,
Inc., a Massachusetts corporation and wholly-owned subsidiary of RCN.    
         “Redemption Price” has the meaning given that term in Section 5.3.    
         “Regulations” means the final and temporary Income Tax Regulations
promulgated under the Code, as amended from time to time, and including
corresponding provisions of succeeding regulations.              “Relevant
Market” means those certain cities and towns, as set forth on Exhibit F attached
hereto.              “Representative” has the meaning given that term in
Section 7.2.              “Respondent” has the meaning given that term in
Section 7.8(e)(i).

11



--------------------------------------------------------------------------------



 





           “Rules” has the meaning given that term in Section 7.8(e)(i).    
         “Second Appraiser” has the meaning given that term in Section 3.3(i).  
           “Secretary of State” means the Secretary of State of the Commonwealth
of Massachusetts.              “Selling Member’s Interest” has the meaning given
that term in Section 3.3.              “Services” means the provision of data,
voice, video, other communications services, and the communications support of
energy-related customer services offered by BECO, to residential and commercial
customers in the Relevant Market or elsewhere.              “Sharing Ratio” with
respect to a particular Member means, at any given time, the ratio of such
Member’s specified Capital Account to the aggregate specified Capital Account of
all of the Members, as adjusted on account of (a) Dispositions pursuant to
Section 3.2 or pursuant to the Exchange Agreement or (b) Capital Calls pursuant
to Section 4.2 and 4.3, provided, however, that investments in Class B
Membership Interests pursuant to Section 4.2(c) will not affect the Sharing
Ratio of any Member. The Sharing Ratio of each Member as of the Effective Date
shall equal the percentage set forth opposite such Member’s name on Schedule 1,
calculated in accordance with the terms hereof.              “Tax Matters
Partner” means such Member designated by Members holding Sharing Ratios
aggregating more than 50 %.              “Term” shall have the meaning set forth
in Section 2.7.              “Third Appraiser” has the meaning given that term
in Section 3.3(iv).              “Third Party Sale” has the meaning given that
term in Section 3.2(b)(v).              “Third Value” has the meaning given that
term in Section 3.3(iv).              “Total Tranche Payment Amount” has the
meaning given that term in Section 5.1(a).              “Tranche Maturity Date”
has the meaning given that term in Section 5.1(a).              “Unrealized
Gain” or “Unrealized Loss” attributable to any item of Company property means,
as of any date of determination, the excess or shortfall, respectively, of
(a) the fair market value of such property as of such date (as determined under
Section 6.1(d)) over (b) the Carrying Value of such property as of such date
(prior to any adjustment to be made pursuant to Section 6.1 (d) as of such
date).

12



--------------------------------------------------------------------------------



 

\



           “Voluntary Liquidation” means a liquidation of all or a substantial
part of the assets of the Company pursuant to (i) a proceeding commenced by the
Company, or to which it has consented or acquiesced, seeking liquidation,
dissolution, or similar relief under any federal or state law, including,
without limitation, pursuant to the appointment, with the consent or
acquiescence of the Company, of a trustee, receiver, or liquidator, or
(ii) pursuant to the termination and dissolution of the Company in accordance
with Section 7.8(a)(iii), Section 12.1(c) and/or Section 12.1(e).    
         “Wholly Owned Affiliate” means as to any Entity, (i) an Affiliate all
of the equity interests of which are owned, directly or indirectly, by a Member
or by another Wholly Owned Affiliate of such Member or (ii) an Affiliate which
owns, directly or indirectly, all of the equity interests of a Member.

         1.2     Other Definitions. Other terms defined herein have the meanings
so given them.

         1.3     Construction. Whenever the context requires, the gender of all
words used in this Agreement includes the masculine, feminine, and neuter. All
references to Articles and Sections refer to articles and Sections of this
Agreement, and all references to Schedules and Exhibits are to Schedules and
Exhibits attached hereto, each of which is made a part hereof for all purposes.

ARTICLE 2
ORGANIZATION

         2.1     Organization. The Company was organized on December 24, 1996
pursuant to a Certificate of Organization filed in the office of the Secretary
of the Commonwealth of Massachusetts (as amended, the “Certificate”) and the
Initial LLC Agreement as of December 23, 1996 by and between RCN-Parent and
BETG. On June 17, 1997 RCN-Parent and BETG entered into an Amended and Restated
Operating Agreement and RCN-Parent assigned its Membership Interest to RCN-Sub
and BETG assigned its Membership Interest to BecoCom.

         2.2     Name. The name of the Company is “RCN-BecoCom, LLC” and all
Company business must be conducted in that name or such other names that comply
with applicable law as the Manager may select from time to time.

         2.3     Registered Office; Registered Agent; Principal Office in the
United States; Other Offices. The registered office of the Company in the
Commonwealth of Massachusetts shall be the initial registered office designated
in the Certificate or such other office (which need not be a place of business
of the Company) as the Members may designate from time to time in the manner
provided by law. The registered agent of the Company in the Commonwealth of
Massachusetts shall be the initial registered agent designated in the
Certificate, or such other Person or Persons as the Members may designate from
time to time in the manner provided by law. The principal office of the Company
in the United States shall be at 201 University Avenue, Westwood, Massachusetts
02090, or such other place(s) as the Members may designate from

13



--------------------------------------------------------------------------------



 



time to time, which must be in the Commonwealth of Massachusetts. The Company
may have such other offices as the Members may determine appropriate.

         2.4     Purpose. Subject to Section 7.8, the business purpose of the
Company is (i) to create, lease and operate a network to provide the Services,
(ii) to market the Services to business and residential customers in the
Relevant Market, and (iii) to engage in and carry on any lawful business,
purpose or activity which is approved pursuant to Section 7.8 hereof not
prohibited by the Act or other applicable law.

         2.5     Company Powers.

                  (a) In furtherance of the business purpose specified in
Section 2.4 hereof, but subject to the limitations and restrictions set forth in
this Agreement, the Company shall be empowered to do or cause to be done, or
omit to do or cause to be done, any and all acts deemed to be necessary or
advisable in furtherance of the business purpose of the Company, including,
without limitation, the power and authority to:



           (i) Have, maintain or close one or more offices within or without the
Commonwealth of Massachusetts and in connection therewith to rent or acquire
office space and to engage personnel;              (ii) Open, maintain and close
bank and money market accounts, including the power to draw checks or other
orders for the payment of moneys, and to invest such funds as are temporarily
not required for Company purposes in short-term investments;    
         (iii) Bring and defend actions and proceedings at law or equity before
any domestic or foreign governmental or regulatory authority, agency or
commission (each, a “Governmental Entity”);              (iv) Have outstanding
at any time any indebtedness (including any indebtedness of subsidiaries) for
money borrowed, guarantee the obligations of others or otherwise become
contingently liable with respect to any indebtedness or obligations of others
(collectively, “Company Debt”), and, in connection therewith, to grant security
interests, if and only if the Company Debt was incurred in connection with, or
for the purpose of entering into, the financing of the operations of the
business of or for other business purposes of the Company; provided, that
“Company Debt” shall, for purposes of this Agreement, be deemed to include all
interest, fees (including commitment, guaranty and facility fees), expenses
thereon and all other amounts due in respect thereof;              (v) Enter
into, perform and carry out one or more contracts, instruments and/or agreements
of every kind, solely with RCN-Sub or any of its Affiliates, pursuant to which
RCN-Sub or any of its Affiliates shall make one or more loans to the Company
from time to time, in such amounts and upon such reasonable terms and conditions
as may be necessary or desirable, as determined by the Representatives in their
reasonable discretion, to further the purposes of the Company;

14



--------------------------------------------------------------------------------



 





           (vi) Enter into, perform and carry out contracts and agreements of
every kind necessary or incidental to the accomplishment of the Company’s
purposes, and to take such other action in connection with the business of the
Company as may be necessary or desirable to further the purposes of the Company;
and              (vii) Carry on any other activities necessary to, in connection
with, or incidental to any of the foregoing or the Company’s business.

                  (b) Notwithstanding anything to the contrary set forth in
Section 2.5(a), the Company will not take any action, nor will any Member or
officer or employee of the Company take any action, which, in each such case,
would cause the Company, any Member or any Affiliate of a Member to be in
violation of any applicable statute, rule or regulation of any Governmental
Entity.

         2.6     Foreign Qualification Governmental Filings. Prior to the
Company’s conducting business in any jurisdiction other than the Commonwealth of
Massachusetts, the Members shall cause the Company to comply, to the extent
procedures are available, with all requirements necessary to qualify the Company
as a foreign limited liability company in such jurisdiction. Each Member shall
execute, acknowledge, swear to and deliver all certificates and other
instruments conforming to this Agreement that are necessary or appropriate to
qualify, or, as appropriate, to continue or terminate such qualification of, the
Company as a foreign limited liability company in all such jurisdictions in
which the Company may conduct business.

         2.7     Term. The Company commenced on the date the Certificate for the
Company was filed with the Secretary of State, and shall continue in existence
until December 31, 2060 (the “Term”).

         2.8     No State-Law Partnership. The Members intend that the Company
not be a partnership or limited partnership, and that no Member be a partner of
any other Member, for any purposes other than federal, state and local income
tax purposes, and this Agreement shall not be construed to suggest otherwise.

         2.9     Activities of the Members. Except as expressly restricted by
the Joint Investment and Non-Competition Agreement, each Member and its
Affiliates may engage in or hold interests in other business ventures and
activities of any nature, including, without limitation, ventures and activities
similar to those of the Company, and neither the Company nor the other Members
shall, by virtue of this Agreement, have any interest or rights in or to such
other ventures or business or any liability or obligation with respect thereto.

ARTICLE 3
MEMBERS; DISPOSITIONS OF INTERESTS

         3.1     Members. The Members of the Company include any Person
executing this Agreement as of the date hereof as a member or hereafter admitted
to the Company as a member

15



--------------------------------------------------------------------------------



 



as provided in this Article 3, including the Class A Members and the Class B
Members, but does not include any Person who has ceased to be a member in the
Company.

         3.2     Restrictions on the Disposition of an Interest.

                  (a) Any attempted Disposition by a Person of a Membership
Interest, or any part thereof, other than in accordance with this Section 3.2,
is void and the Company shall not recognize it.

                  (b) Subject to the provisions of Section 3.2(c), (d), (e), and
(f), a Member may Dispose of part or all of its Membership Interest provided
that the Member who wishes to Dispose of its Membership Interest (an “Offeror”)
first offers such Membership Interest (1) in the case of Class A Membership
Interests, to each other Member holding 25% or more of the outstanding Class A
Membership Interests, and (2) in the case of Class B Membership Interests, to
all the other Members (such offerees pursuant to (1) or (2) above, the
“Offerees”); and Disposes of such Membership Interest in accordance with the
following procedures:



           (i) The Offeror shall give written notice of the material terms of
the offer, including the price, terms of payment, Sharing Ratio, Investment
Percentage and Default Investment Percentage of such Offeror’s Membership
Interest offered, the Sharing Ratio, Investment Percentage and Default
Investment Percentage of all Membership Interests then held by the Offeror, and,
with respect to any Class B Membership Interests offered, the dates and amounts
of the capital contributions made in consideration for such Class B Membership
Interests, and the amortization schedules of payments with respect thereto
pursuant to Section 5.1 (an “Offer Notice”) to the Offerees and the Company.



           (ii) Each Offeree shall have 60 days, commencing with the date on
which it has received the Offer Notice, to purchase all or part of its
proportionate share (to be determined by each Offeree’s Sharing Ratio or by such
other basis upon which the Offerees agree) of the Membership Interest offered.
Any Membership Interest which an Offeree does not elect to purchase may be
purchased by the other Offerees in a proportion equal to that which such
Offerees’ Sharing Ratios bear to each other.



           (iii) An Offeree may exercise this election to purchase the
Membership Interest by giving the Offeror and the Company written notice thereof
within 30 days of such Offeree’s receipt of the Offer Notice, and the Company
shall then specify the date and time of the closing of the purchase at the
Company’s principal office, which shall be reasonably acceptable to the Offeror
and the Offerees, but shall not be later than 60 days following the Offerees’
receipt of the Offer Notice (unless the Offerees and the Offeror agree upon
another time and/or place of closing).



           (iv) At the closing, the purchasing Offerees (if any) shall purchase
the Membership Interest at the price and on the terms set forth in the Offer
Notice, and the Offeror shall deliver such usual and customary documents and
instruments of transfer and conveyance.

16



--------------------------------------------------------------------------------



 





           (v) Should the Offerees fail to purchase all of the offered
Membership Interests specified in the Offer Notice, then the Offeror shall not
be required to Dispose of any of its Membership Interest to the Offerees, but
shall be permitted to Dispose of all (but not less than all) of the offered
Membership Interest specified in the Offer Notice to a third party on terms no
more favorable to the third party than the terms set forth in the Offer Notice
(a “Third Party Sale”), provided that the Third Party Sale is consummated within
120 days of the date of the Offer Notice.

                  (c) The Company may not recognize for any purpose any
purported Disposition of all or part of a Membership Interest unless and until
the other applicable provisions of this Section 3.2 have been satisfied and each
non-Disposing Member has received, on behalf of the Company, a document



           (i) executed by both the Member effecting the Disposition and the
Person to which the Membership Interest or part thereof is Disposed,    
         (ii) including the notice address of any Person to be admitted to the
Company as a Member and its agreement to be bound by this Agreement in respect
of the Membership Interest or part thereof being obtained,    
         (iii) setting forth the Sharing Ratios, Investment Percentages and
Default Investment Percentages after the Disposition of the Member effecting the
Disposition and the Person to which the Membership Interest or part thereof is
Disposed (which together must total the sum of the respective Sharing Ratios,
Investment Percentages and Default Investment Percentages of such Person and the
Member effecting the Disposition before the Disposition),    
         (iv) containing representations and warranties by such Person and such
Member that the Disposition was made in accordance with all applicable laws and
regulations (including securities laws) and              (v) containing a
condition to closing requiring a certificate, dated as of the date of the
Disposition, duly executed by such Person, to the effect that the
representations and warranties in Section 3.2 are true and correct with respect
to that Person.

         Each Disposition complying with the provisions of this Section 3.2(c)
is effective as of the first day of the calendar month immediately succeeding
the month in which all requirements of this Section 3.2 have been met.

                  (d) Notwithstanding the foregoing, the provisions of this
Section 3.2 shall not apply to any transfer from a Member to its Member Parent,
or a Wholly Owned Affiliate, provided that such transferee shall comply with all
of the requirements of Section 3.2(c) hereof.

17



--------------------------------------------------------------------------------



 



                  (e) For the right of a Member to Dispose of a Membership
Interest or any part thereof and of any Person to be admitted to the Company in
connection therewith to exist or be exercised (if applicable), either (i) the
Membership Interest or part thereof subject to the Disposition or admission must
be registered under the Securities Act of 1933, as amended, and any applicable
state securities laws or (ii) the Company must receive a favorable opinion of
the Company’s legal counsel or of other legal counsel reasonably acceptable to
each non-Disposing Member to the effect that the Disposition or admission is
exempt from registration under those laws. Each non-Disposing Member, however,
may waive the requirements of this Section 3.2(e).

                  (f) The Member effecting a Disposition shall pay, or reimburse
the Company for, all costs incurred by the Company in connection with the
Disposition or admission (including, without limitation, the legal fees
reasonably incurred in connection with the legal opinions referred to in
Section 3.2(e)) on or before the 10th Business Day after the receipt of the
Company’s invoice for the amount due by that Person. If payment is not made by
the date due, the Person owing such amount shall pay interest on the unpaid
amount from the date due until paid at a rate per annum equal to the Default
Interest Rate, and such amount may be withheld from any future distributions.

                  (g) Notwithstanding any other provisions of this Agreement,
effective after December 31, 2009, if the Investment Percentage of any Member
becomes less than 15% (the “Minority Member”), then for so long as the Minority
Member’s Investment Percentage remains below 15% , the other Members (the
“Majority Members”) shall have the option to purchase, pro rata based on their
respective Investment Percentages, the Class A Membership Interest (not
including any Exchange Securities or Class B Membership Interests) of the
Minority Member. The Majority Members (or any one of them) may initiate
procedures to determine the Fair Market Value (as defined in Section 3.3) of the
Membership Interest to be purchased in the manner provided in Section 3.3 below.
Within 30 days after such determination of Fair Market Value, the Majority
Members shall purchase, or elect (by notice given to the Minority Member) not to
purchase, the Class A Membership Interest of the Minority Member. Once the
Majority Members initiate procedures to determine Fair Market Value, the option
granted herein shall remain effective for 30 days after such Fair Market Value
is finally determined, regardless of whether, during such time, the Minority
Member’s Investment Percentage becomes 15% or greater. If any of the Majority
Members elect not to purchase their pro rata share of the Minority Member’s
Class A Membership Interest, the other Majority Members may purchase such
additional share, pro rata based on their respective Investment Percentages.

         3.3     Change of Control. Upon any Change of Control of either RCN-Sub
or BecoCom, the Member subject to the Change of Control shall promptly give
notice thereof to the other Members and the Members not undergoing the Change of
Control who, in the aggregate, hold 50% or more of the outstanding Class A
Membership Interests, shall be entitled to, at any time within a 90-day period
following the later of such notice or the effective date of such Change of
Control, purchase, on a pro rata basis based upon the respective Sharing Ratios
(provided that, if any eligible Member elects not to participate in such
purchase, the other eligible, participating Members may purchase their pro rata
share), all but not less than all of the Class A Membership Interest of the
Member undergoing the Change of Control, not including any Exchange Securities
or Class B Membership Interest held by such Member or its Affiliates

18



--------------------------------------------------------------------------------



 



(the “Selling Member’s Interest”), at a purchase price equal to the Fair Market
Value of the Selling Member’s Interest determined as described below. The “Fair
Market Value”, as of the date of determination, of a Selling Member’s Interest
shall be determined (1) by mutual agreement of the participating Members or
(2) if no such agreement is reached within 10 days of the relevant date of
determination, as follows:



           (i) Selection of Appraisers. The Member selling the Selling Member’s
Interest, on the one hand, and the purchasing Members, on the other hand, each
shall designate by written notice to the Company and each other participating
Member a firm of recognized national standing familiar with appraisal techniques
applicable to assets of the type being evaluated to serve as an appraiser (an
“Appraiser”) pursuant to this Section 3.3 (the firms designated by such Members
being referred to herein as “First Appraiser” and the “Second Appraiser,”
respectively) within 15 business days after the failure to reach agreement in
accordance with the terms of clause (1) above. In the event that either
Appraiser is not designated within the foregoing time period, the other
Appraiser will serve as the only Appraiser, and its appraisal will be binding on
all Members for purposes of this Section 3.3.              (ii) Evaluation
Procedures. Each Appraiser shall be directed to determine the Fair Market Value
of the Selling Member’s Interest. Each Appraiser will also be directed to
deliver a certificate (an “Appraiser’s Certificate”) setting forth such
Appraiser’s valuation of the Selling Member’s Interest to each participating
Member on or before the 30th day after their respective designation (the
“Certificate Date”), upon the conclusion of its evaluation, and each Appraiser
Certificate once delivered may not be retracted or modified in any respect. Each
Appraiser will keep confidential all information disclosed by the Company in the
course of conducting its evaluation, and, to that end, will execute such
customary documentation as the Company may reasonably request with respect to
such confidentiality obligation. The Members will cooperate in causing the
Company to provide each Appraiser with such information within the Company’s
possession that may be reasonably requested in writing by the Appraiser for
purposes of its evaluation hereunder. Each participating Member shall have full
access to each Appraiser’s work papers. Each Appraiser will be directed to
comply with the provisions of this Section 3.3, and to that end each party will
provide to its respective Appraiser a complete and correct copy of this Section
3.3 (and the definitions of capitalized terms used in this Section 3.3 that are
defined elsewhere in this Agreement).              (iii) Fair Market Value
Determination. The Fair Market Value of the Selling Member’s Interest shall be
determined on the basis of the Appraiser’s Certificates in accordance with the
provisions of this subparagraph (iii), provided, that there shall be no
“controlling interest premium” if the Selling Member’s Interest has a Sharing
Ratio of less than 66 2/3%, nor any “minority interest discount” if the Selling
Member’s Interest has a Sharing Ratio of greater than 33 1/3%. The higher of the
values set forth on the Appraisers Certificates is

19



--------------------------------------------------------------------------------



 





  hereinafter referred to as the “Higher Value,” and the lower of such values is
hereinafter referred to as the “Lower Value.” If the Higher Value is not more
than 110% of the Lower Value, the Fair Market Value of the Selling Member’s
Interest will be the arithmetic average of the Higher Value and the Lower Value.
If the Higher Value is more than 110% of the Lower Value, a third Appraiser
shall be selected in accordance with the provisions of subparagraph (iv) below,
and the Fair Market Value of the Selling Member’s Interest will be determined in
accordance with the provisions of subparagraph (v) below.              (iv)
Selection of and Procedures for Third Appraiser. If the Higher Value is more
than 110% of the Lower Value, within seven days thereafter the First Appraiser
and the Second Appraiser shall agree upon and jointly designate a third
Appraiser (the “Third Appraiser”), by written notice to each participating
Member. If the First Appraiser and the Second Appraiser cannot agree upon a
Third Appraiser within seven days, the Third Appraiser shall be chosen by the
American Arbitration Association (“AAA”) in Boston, Massachusetts. The First
Appraiser and the Second Appraiser shall direct the Third Appraiser to determine
the Fair Market Value of the Selling Member’s Interest (the “Third Value”) in
accordance with the provisions of subparagraph (ii) above, and to deliver to the
participating Members an Appraiser’s Certificate on or before the 30th day after
the designation of such Appraiser hereunder. The Third Appraiser will be
directed to comply with the provisions of this Section 3.3, and to that end each
of the parties will provide to the Third Appraiser a complete and correct copy
of this Section 3.3 (and the definitions of capitalized terms used in this
Section 3.3 that are defined elsewhere in this Agreement).              (v)
Alternative Determination of Fair Market Value. Upon the delivery of the
Appraiser’s Certificate of the Third Appraiser, the Fair Market Value of the
Selling Member’s Interest will be determined as provided in this subparagraph
(v). The Fair Market Value of the Selling Member’s Interest will be (w) the
Lower Value, if the Third Value is less than the Lower Value, (x) the Higher
Value, if the Third Value is greater than the Higher Value, (y) the arithmetic
average of the Third Value and either the Higher Value or the Lower Value
(whichever is closer to the Third Value) if the Third Value falls within the
range between (and including) the Lower Value and the Higher Value and (z) the
Third Value, if the Lower Value and the Higher Value are equally close to the
Third Value.              (vi) Costs. Each participating Member will bear the
cost of the Appraiser designated by it or on its behalf. If the Higher Value is
not more than 115% of the Lower Value, or if the Higher Value and the Lower
Value are equally close to the Third Value, each participating Member shall bear
50% of the cost of the Third Appraiser, if any; otherwise, the participating
Member (or group of participating Members, pro rata as per their Sharing
Ratios), whose Appraiser’s determination of the Fair Market Value of the Selling
Member’s Interest is further away from the Third Value shall bear the entire
costs of the

20



--------------------------------------------------------------------------------



 





  Third Appraiser. The participating Members agree to pay when due the fees and
expenses of the Appraisers in accordance with the foregoing provisions.    
         (vii) Conclusive Determination. To the fullest extent provided by law,
the determination of the Fair Market Value of the Selling Member’s Interest made
pursuant to this Section 3.3 shall be final and binding on the Company and the
Members hereto, and such determination shall not be appealable to or reviewable
by any court or arbitrator, but judgment on such determination may be entered in
any court having jurisdiction thereof; provided, however, that the foregoing
shall not limit a Member’s rights to seek arbitration of the obligations of the
other Members and the Company hereunder.

         3.4     Interests in a Member. Notwithstanding the foregoing, without
the prior express written consent of each other Member, no Member shall Dispose
of all or any part of its Membership Interest or Exchange Securities in such a
manner that, after such Disposition, (i) the Company would be considered to have
terminated within the meaning of Section 708 of the Code if such termination
would result in material adverse tax consequences to the non-transferring
Members, (ii) the Company would become an association taxable as a corporation
for federal income tax purposes, or (iii) the Company would not have, or would
be deemed to not have, at least two (2) members as required pursuant to Sec.
2(5) of the Act.

         3.5     Liability to Third Parties. No Member shall have any personal
obligation for any liabilities of the Company, whether such liabilities arise in
contract, tort or otherwise, except to the extent that any such liabilities are
expressly assumed in writing by such Member; provided, however, that nothing in
this Section 3.5 shall be construed as an agreement by the Company to indemnify
or hold harmless any Member.

ARTICLE 4
CAPITAL CONTRIBUTIONS

         4.1     Capital Contributions; Schedule 1. RCN-Sub and BecoCom
acknowledge and agree that Schedule 1 attached hereto accurately sets forth,
among other things, their respective Capital Accounts, capital contributions in
respect of Class B Membership Interests, Investment Percentages, and Sharing
Ratios as of the Effective Date. Schedule 1 shall be updated from time to time
by mutual agreement of the Members to reflect changes in Schedule 1.

         4.2     Additional Capital Calls.

                  (a) Each Member shall be required to make payment when due, in
proportion to its respective Investment Percentage, of all of its share of the
Capital Calls set forth in the then annual Budget, as such may be amended from
time to time; provided, however, that nothing herein shall require the Company
to make any Capital Call, whether or not set forth in the then annual Budget;
provided, further, that in the event a Capital Call is made to enable the
Company to make any Monthly Installment with respect to any Class B Membership
Interest, such Capital

21



--------------------------------------------------------------------------------



 



Call shall be made solely upon Members holding Class A Membership Interests in
proportion to their respective Sharing Ratios.

                  (b) In addition, subject to the limitations set forth in
Section 7.8 hereof, upon 30 days prior written notice to the Members the Company
may, from time to time, issue Capital Calls, requiring the Members to make
additional contributions of capital to the Company in proportion to their
respective Investment Percentages. Capital Calls specifically referred to in any
annual Budget may be made by the chief executive officer of the Company. In
connection with any such Capital Call, the Company will identify the maximum
amount of “Capital Investments” (as such term is defined in Section 4.2(e)) made
by the Company that have not previously been allocated to Class B membership
Interest made by NSTARCOM, which amount shall be specified by the Company in
good faith in such Capital Call. Until NSTARCOM reaches the limitations on
Class B membership set forth in Section 5.2, a portion of each Capital Call
shall be allocated to Capital Investments to the extent of NSTARCOM’s
contribution of capital (but not in excess of the maximum amount of available
Capital Investments as specified above), which portion shall be allocated first
to NSTARCOM’s contribution of capital in response to the Capital Call. In the
event the Company determines to utilize a larger portion of any Capital Call for
Capital Investments than was indicated in the notice for such Capital Call, the
Company shall promptly provide notice to NSTARCOM and provide NSTARCOM with the
ability to make an additional investment in Class B Membership Interests equal
to the amount of such difference.

                  (c) Notwithstanding any other provision of this Agreement, in
the event at any time, or from time to time, a Capital Call is issued and
NSTARCOM is required to make an additional capital contribution pursuant to
Section 4.2(a) or 4.2(b), or otherwise, then at the time NSTARCOM makes payment
of its share of such Capital Call, NSTARCOM shall designate in writing to the
Company that portion of such payment which is an investment in Class A
Membership Interests, if any, and that portion of such payment which is an
investment in Class B Membership Interests (a “Class B Investment Tranche”), if
any, subject to the limitations set forth in Section 5.2; provided, however,
that if, at the time NSTARCOM makes such payment, NSTARCOM shall fail to make
such designations, as provided herein, or shall fail to designate 100% of such
payment, then such payment (or undesignated portion thereof) shall be
conclusively deemed to have been invested in Class A Membership Interests;
provided, further, however, that to the extent such payment (or portion
thereof), whether or not designated in writing to the Company as an investment
in Class B Membership Interests, is in excess of the limitations set forth in
Section 5.2, it shall be conclusively deemed to have been invested in Class A
Membership Interests.

                  (d) The amounts invested in Class A Membership Interests
pursuant to Section 4.2 hereof shall increase the Capital Accounts of the
Members investing in such interests in accordance with the terms of this
Agreement. In addition, upon any investment in Class A or Class B Membership
Interests pursuant to Section 4.2 hereof, the Sharing Ratios and Investment
Percentages shall be recalculated (and such recalculated Sharing Ratios and
Investment Percentages shall thereafter apply for all purposes of this
Agreement) in accordance with the respective definitions of Investment
Percentage and Sharing Ratio set forth in Section 1.1 hereof.

22



--------------------------------------------------------------------------------



 



                  (e) If NSTARCOM shall elect to make any investments in Class B
Membership Interests, then the proceeds of such investment shall be used
exclusively to finance the acquisition, construction or improvement of any fixed
or capital assets, including capital lease obligations and any indebtedness
assumed in connection with the acquisition of any such assets or secured by a
lien on any such assets prior to the acquisition thereof, and extensions,
renewals and replacements of any such indebtedness that do not increase the
outstanding principal amount thereof (“Capital Investments”); provided the
acquisition or the completion of such construction or improvement shall have
occurred after such investment or no earlier than 270 days prior to such
investment. Any such proceeds which are not eligible to be used in accordance
with the foregoing shall, at the option of NSTARCOM, be returned to NSTARCOM or
treated as an investment in a Class A Membership Interest.

         4.3     Failure to Pay a Capital Call.

                  (a) If any Member fails to make payment when due of all or any
portion of its share of a Capital Call (a “Delinquent Member”), the secretary of
the Company shall give written notice of the failure to such Delinquent Member,
with a copy to all other Members. If the Delinquent Member fails to pay the
amount due within 10 days following receipt of notice, the secretary shall
promptly give notice of such failure to the other Members. At any time within
15 days following receipt of such notice, then, unless the Members other than
the Delinquent Member (“Nondelinquent Members”) elect to make capital
contributions in accordance with Section 4.3(b) hereof, (i) the amount
contributed by each Nondelinquent Member pursuant to the Capital Call shall be
treated as a loan to the Company for a term to be specified by such
Nondelinquent Member, bearing interest payable quarterly at the Default Interest
Rate and (ii) each Nondelinquent Member may make an additional loan to the
Company for a term to be specified by such Nondelinquent Member, also bearing
interest payable quarterly at the Default Interest Rate, in an amount equal to
all or any portion of the unpaid contribution. If two or more Members desire to
provide funds under clause (ii) of the preceding sentence, the total amount of
funds provided shall be allocated among such Members in the same proportion as
such Members’ then current Sharing Ratios bear to each other or in such other
manner as they may agree.

                  (b) If a Nondelinquent Member so elects, then in lieu of
making loans to the Company in accordance with Section 4.3(a) hereof, (A) the
amount contributed by such Nondelinquent Member pursuant to the Capital Call
shall be treated as a contribution to the capital of the Company in exchange for
an additional Class A Membership Interest in the Company and (B) each
Nondelinquent Member may make an additional contribution of capital to the
Company in exchange for an additional Class A Membership Interest in the Company
in an amount equal to all or any portion of the unpaid contribution. If two or
more Members desire to make capital contributions under clause (B) of the
preceding sentence, the total amount of capital to be contributed shall be
allocated among such Members in the same proportion as such Members’ then
current Investment Percentages bear to each other or in such other manner as
they may agree.

                  (c) The amounts contributed pursuant to Section 4.3(b) hereof
shall increase the Capital Accounts of the contributing Members in accordance
with the terms of this Agreement.

23



--------------------------------------------------------------------------------



 



In addition, the Sharing Ratios and Investment Percentages shall be recalculated
(and such recalculated Sharing Ratios and Investment Percentages shall
thereafter apply for all purposes of this Agreement) in accordance with the
respective definitions of Investment Percentage and Sharing Ratio set forth in
Section 1.1 hereof.

                  (d) Notwithstanding any other provision of this Agreement, if
a Person’s Capital Account ever equals $1 and such Person fails to make payment
to the Company of its entire share of the Company’s next Capital Call, then such
Person’s Investment Percentage and Sharing Ratio shall each equal zero % ; upon
the payment of $1 to such Person, such Person’s Class A Membership Interest and
all rights hereunder as a Class A Member shall be extinguished. To the extent
such Person holds Class B Membership Interests, such Person’s rights as a Class
B Member shall continue as provided in this Agreement.

         4.4     Return of Contributions. Except as otherwise provided in
Article 5, a Member is not entitled to the return of any part of its Capital
Contributions or to be paid interest in respect of either its Capital Account or
its Capital Contributions. Except as otherwise provided in Article 5, an
unrepaid Capital Contribution is not a liability of the Company or of the other
Members. A Member is not required to contribute or to lend any cash or property
to the Company to enable the Company to return the other Members’ Capital
Contributions.

ARTICLE 5
RIGHTS AND LIMITATIONS OF CLASS B MEMBERSHIP INTERESTS

         5.1     Rights of Class B Membership Interests. In addition to the
other rights specifically set forth in this Agreement, the Class B Membership
Interests shall have the following rights:

                  (a) The Company shall pay to each holder of a Class B
Membership Interest, in accordance with the terms of Section 5.1(b) below, in
respect of each Class B Investment Tranche contributed by such holder, in total
an amount (the “Total Tranche Payment Amount”) equal to the sum of the principal
amount of such Class B Investment Tranche contributed, together with the
Aggregate Preferred Return Amount, calculated from the date such Class B
Investment Tranche is contributed or deemed by such holder and the Company to be
contributed (such date, the “Class B Investment Date”), up to and including the
date that is the fifteenth (15th) anniversary of such Class B Investment Date
(the “Tranche Maturity Date”). For purposes of this Agreement, the Aggregate
Preferred Return Amount shall mean, with respect to each Class B Investment
Tranche, an amount equal to the aggregate total amount of all Preferred Return
payments payable with respect thereto in accordance with the terms of
Section 5.1(b) below.

                  (b) Each Total Tranche Payment Amount shall be payable in one
hundred eighty (180) monthly installments (each a “Monthly Installment”)
commencing on the first Business Day of the first full calendar month following
the respective Class B Investment Date, each such installment to equal 1.84% of
the Class B Investment Tranche, which installment shall represent a repayment of
a portion of the principal of the Class B Investment Tranche and the payment of
a Preferred Return thereon, in accordance with the payment schedule set forth on
Schedule 3

24



--------------------------------------------------------------------------------



 



attached hereto. For purposes of this Agreement, “Preferred Return” shall mean,
with respect to each Monthly Installment, the sum of (i) the “Interest” portion
of such installment, plus (ii) the “Management Fee” portion of such installment,
as such portions are identified and set forth on Schedule 3.

                  (c) In the event of an Involuntary Liquidation of the Company,
the holders of each Class B Membership Interest shall be entitled to receive the
amounts in respect of such Class B Membership Interest as set forth in Section
12.2(b)(iv).

                  (d) In the event a Voluntary Liquidation of the Company, the
holders of each Class B Membership Interest shall be entitled to receive from
the Company the aggregate unpaid Total Tranche Payment Amount with respect to
such Class B Membership Interests, provided, however, that if the obligation to
continue paying the Total Tranche Payment Amounts as provided in Section 5.1(a)
and 5.1(b) shall be assumed in writing by the Guarantors under the Guaranty,
then the Company shall be discharged from such obligation.

                  (e) The Company shall not alter or amend this Agreement or any
of the terms or provisions hereof, absent the written consent of the Majority
Class B Members, if the effect of such alteration or amendment (i) would alter
the terms or liquidation preference of the Class B Membership Interests of the
Company (including those set forth in Section 12.2(b)(iv) of this Agreement), or
(ii) would alter the terms and provisions of this Article 5 including, without
limitation, the amount and timing of the payments of principal and Preferred
Return with respect to the Class B Membership Interests. The Company and the
Members shall treat the Class B Membership Interests as subordinated debt for
all financial accounting and tax reporting purposes.

         5.2     Limitation on Amount of Class B Investments. Notwithstanding
anything to the contrary set forth in this Agreement, the maximum total
outstanding principal amount of all Class B Investment Tranches with respect to
outstanding Class B Membership Interests shall not exceed One Hundred Million
Dollars ($100,000,000) in the aggregate.

         5.3     Right to Call Class B Membership Interests. Notwithstanding
anything to the contrary set forth in this Agreement, upon the eighth (8th)
anniversary of the first monthly payment to any Class B Member pursuant to
Section 5.1, above, and from time to time thereafter, RCN-Sub or its designee
shall have the option, but not the obligation, in its sole discretion, to
purchase all or any portion of the outstanding Class B Membership Interests, for
a purchase price (the “Redemption Price”) equal to the net present value of any
and all unpaid Total Tranche Payment Amounts with respect thereto, discounted to
the date of repayment on a monthly basis using an annual discount rate of 12%.
Such option shall be exercised by RCN-Sub or its designee by delivery of a
written notice to each Member holding a Class B Membership Interest which states
the amount of the Class B Membership Interest to be purchased and sets forth in
reasonable detail the calculation of the aggregate purchase price therefor. The
closing of such purchase shall take place at a date mutually agreed between
RCN-Sub and each Member holding a Class B Membership Interest which is to be
purchased, which shall in any event be within (30) days of such Member’s receipt
of such written notice.

25



--------------------------------------------------------------------------------



 



         5.4     Default. The Company shall be in default of its obligations
under this Section with respect to Class B Membership Interests if the Company
shall fail to pay any amounts due under Section 5.1 (an “Event of Default”).

         5.5     Remedy upon Event of Default. Upon (i) the occurrence of an
Event of Default, and (ii) the Company’s failure to cure such Event of Default
within three (3) business days of the Company’s receipt of written notice (a
“Default Notice”) from any Class B Member of such Event of Default, then for so
long as such Event of Default shall be uncured and continuing, such Class B
Member shall immediately have the rights as provided in this Section 5.5.

                  (a) The Class B Member shall have the voting and management
rights set forth in the following specified sections of this Agreement,
determined by substituting the term “Default Investment Percentage” for the term
“Sharing Ratio” in each of the specified paragraphs and sentences of such
following sections:

      (i)   7.2 Representatives (first sentence). (ii)   7.3 Place of Meeting of
Representatives (first sentence). (iii)   7.4 Regular Meetings of
Representatives (first and second sentences). (iv)   7.7 Manner of Acting and
Adjournment of Members (first sentence). (v)   7.8 Fundamental Business Actions
(first sentence). (vi)   7.10 Business Plan; Budget (paragraph (c)). (vii)  
10.2 Fiscal Year (first sentence). (viii)   10.3 Statements and Reports (first
and second sentences). (ix)   12.1 Termination and Dissolution (paragraph
(c) and first sentence of the last paragraph). (x)   12.2 Liquidation (paragraph
(e)). (xi)   13.7 Amendment or Modification (first sentence).

                  (b) Interest shall accrue on any Monthly Installment not paid
when due at a rate equal to 10% per annum, from the date of receipt of the
Default Notice until the date of payment; provided, however, that if the Company
shall have received an aggregate of two (2) such Default Notices during the
immediately preceding thirty-six (36) month period, interest shall accrue from
the date of any subsequent Event of Default until the date of payment. In no
event shall the interest rate applicable to any Class B Investment Tranche
exceed the highest lawful rate of interest applicable to such Class B Investment
Tranche (the “Maximum Rate”). If, from any circumstances, interest would
otherwise be payable on any Class B Investment Tranche in excess of interest
computed at the Maximum Rate, an amount equal to any excessive interest shall be
applied to reduction of the principal amount of such Class B Investment Tranche
and not to the payment of interest. If such excessive interest exceeds the
unpaid amount of such Class B Investment Tranche, then the holder of such
Class B Membership Interest in respect thereto shall refund such excess to the
Company.

26



--------------------------------------------------------------------------------



 



ARTICLE 6
MEMBER ACCOUNTS; ALLOCATIONS OF PROFIT AND LOSS; DISTRIBUTIONS

         6.1     Capital Accounts.

                  (a) A Capital Account shall be established and maintained for
each Member in accordance with the rules of Section 1.704-1(b)(2)(iv) of the
Regulations. Such Capital Account shall be increased by (i) the amount of cash
and the Net Agreed Value of all property transferred to the Company as Capital
Contributions with respect to such Member’s Class A Membership Interest pursuant
to this Agreement and (ii) the amount of Net Income allocated to the Member
pursuant to Article 6 hereof, and decreased by (iii) the amount of cash and the
Net Agreed Value of all actual and deemed distributions of cash or property made
with respect to such Class A Membership Interest pursuant to this Agreement and
(iv) the amount of Net Loss allocated to the Member pursuant to Article 6
hereof.

                  (b) A transferee of a Membership Interest shall succeed to a
pro rata portion of the Capital Account of the transferor relating to the
Membership Interest so transferred; provided, however, that, if the transfer
causes a termination of the Company under Section 708(b)(1)(B) of the Code, the
rules under the Regulations promulgated under Section 708 of the Code shall
govern the treatment of the Company and the Members upon a termination of the
Company pursuant to Section 708 of the Code.

                  (c) Capital Accounts shall be adjusted, in a manner consistent
with this Section 6.1, to reflect any adjustments in items of the Company’s
income, gain, loss or deduction that result from amended returns filed by the
Company or pursuant to an agreement by the Company with the Internal Revenue
Service or a final court decision.

         6.2     Allocations for Capital Account and Tax Purposes.

                  (a) Net Income and Net Losses. After giving effect to the
special allocations set forth in Section 6.2(b), Net Income and Net Loss for
each taxable period shall be allocated as set forth below.



           (i) Net Income shall be allocated between the Members in the
following manner:



           (A) First, to each Member having a deficit balance in its Capital
Account, in the proportion that such deficit balance bears to the total deficit
balances in the Capital Accounts of all Members, until each such Member has been
allocated Net Income equal to any such deficit balance in its Capital Account;



           (B) Second, to the Members previously allocated Net Loss under
Section 6.2(a)(ii)(A) and 6.2(a)(ii)(B) pro rata to the extent of such Net Loss
previously allocated and not otherwise previously recouped under
Section 6.2(a)(i)(A) or this Section 6.2(a)(i)(B);

27



--------------------------------------------------------------------------------



 





           (C) Third, to the Members in accordance with their respective Sharing
Ratios.



           (ii) Net Loss shall be allocated to the Members in the following
manner:



           (A) First, to the Members in proportion to, and to the extent of, the
positive balances in their respective Capital Accounts; and    
         (B) Second, the balance, if any, to RCN-Sub.

                  (b) Special Allocations. Notwithstanding any other provision
of this Section 6.2, the following special allocations shall be made in the
following order:



           (i) Company’s Minimum Gain Chargeback. Notwithstanding any other
provision of this Section 6.2, if there is a net decrease in Minimum Gain
attributable to Company’s Nonrecourse Liabilities during any Company taxable
period, each Member shall be allocated items of Company income and gain for such
period (and, if necessary, subsequent periods) in the manner and amounts
provided in Sections 1.704-2(f)(1) and (6), 1.704-2(g)(2) and 1.704-1(j)(2)(i)
of the Regulations, or any successor provisions. For purposes of this
Section 6.2(b), each Member’s Capital Account balance shall be determined, and
the allocation of income or gain required hereunder shall be effected, prior to
the application of any other allocations pursuant to this Section 6.2(b) with
respect to such taxable period (other than allocations pursuant to
Sections 6.2(b)(v) and 6.2(b)(vi)). This Section 6.2(b)(i) is intended to comply
with the “partnership minimum gain chargeback” requirement in Section 1.704-2(f)
of the Regulations and shall be interpreted consistently therewith.    
         (ii) Chargeback of Member Nonrecourse Debt Minimum Gain.
Notwithstanding the other provisions of this Section 6.2 (other than
Section 6.2(b)(i)), except as provided in Section 1.704-2(i)(4) of the
Regulations, if there is a net decrease in Minimum Gain attributable to Member
Nonrecourse Debt during any Company taxable period, any Member with a share of
Minimum Gain attributable to such Member Nonrecourse Debt at the beginning of
such taxable period shall be allocated items of Company income and gain for such
period (and, if necessary, subsequent periods) in the manner and amounts
provided in Sections 1.704-2(i)(4) and 1.704-2(j)(2)(ii) of the Regulations, or
any successor provisions. For purposes of this Section 6.2(b)(ii), each Member’s
Capital Account balance shall be determined, and the allocation of income or
gain required hereunder shall be effected, prior to the application of any other
allocations pursuant to this Section 6.2(b), other than Sections 6.2(b)(i),
6.2(b)(v) and 6.2(b)(vi), with respect to such taxable period. This
Section 6.2(b)(ii) is intended to comply with the chargeback of items of income
and gain requirement in Section 1.704-2(i)(4) of the Regulations and shall be
interpreted consistently therewith.              (iii) Qualified Income Offset.
In the event any Member unexpectedly receives any adjustments, allocations or
distributions described in Sections 1.704-1(b)(2)(ii)(d)(4),
1.704-1(b)(2)(ii)(d)(5), or 1.704-1(b)(2)(ii)(d)(6) of the Regulations, items of
Company

28



--------------------------------------------------------------------------------



 





  income and gain shall be specially allocated to such Member in an amount and
manner sufficient to eliminate, to the extent required by the Regulations
promulgated under Section 704(b) of the Code, its Adjusted Capital Account
Deficit created by such adjustments, allocations or distributions as quickly as
possible unless such deficit balance is otherwise eliminated pursuant to
Section 6.2(b)(i) or (ii).              (iv) Gross Income Allocations. In the
event any Member has a deficit balance in its Capital Account at the end of any
Company taxable period in excess of the amount such Member is deemed to be
obligated to restore pursuant to the penultimate sentences of Regulations
Section 1.704-2(g)(1) and Section 1.704-2(i)(5) (or, in the case of RCN-Sub, is
obligated to restore pursuant to paragraph (ix) below), such Member shall be
specially allocated items of Company gross income and gain in the amount of such
excess as quickly as possible; provided, that an allocation pursuant to this
Section 6.2(b)(iv) shall be made only if and to the extent that such Member
would have a deficit balance in its Capital Account in excess of the amount such
Member is obligated to restore after all other allocations provided for in this
Section 6.2(b) have been tentatively made as if this Section 6.2(b)(iv) were not
in this Agreement.              (v) Company Nonrecourse Deductions. Company
Nonrecourse Deductions for any taxable period shall be allocated to the Members
in accordance with their respective Sharing Ratios. If the Members determine in
their good faith discretion that the Company’s Nonrecourse Deductions must be
allocated in a different ratio to satisfy the safe harbor requirements of the
Regulations promulgated under Section 704(b) of the Code, the Members are
authorized to revise the prescribed ratio to the numerically closest ratio that
does satisfy such requirements.              (vi) Member Nonrecourse Deductions.
Member Nonrecourse Deductions for any taxable period shall be allocated 100% to
the Member that bears the Economic Risk of Loss with respect to the Member
Nonrecourse Debt to which such Member Nonrecourse Deductions are attributable in
accordance with Section 1.704-2(i) of the Regulations. If more than one Member
bears the Economic Risk of Loss with respect to a Member Nonrecourse Debt, such
Member Nonrecourse Deductions attributable thereto shall be allocated between or
among such Members in accordance with the ratios in which they share such
Economic Risk of Loss.              (vii) Code Section 754 Adjustments. To the
extent an adjustment to the adjusted tax basis of any Company asset pursuant to
Section 734(b) or 743(b) of the Code is required, pursuant to
Section 1.704-1(b)(2)(iv)(m) of the Regulations, to be taken into account in
determining Capital Accounts, the amount of such adjustment to the Capital
Accounts shall be treated as an item of gain (if the adjustment increases the
basis of the asset), or loss (if the adjustment decreases such basis), and such
item of gain or loss shall be specially allocated to the Members in a manner
consistent with the manner in which their Capital Accounts are required to be
adjusted pursuant to such Section of the Regulations.

29



--------------------------------------------------------------------------------



 





           (viii) Any special allocations of items of income or gain pursuant to
Section 6.2(b)(iii) or (iv) shall be taken into account in computing subsequent
allocations pursuant to Section 6.2(a) so that, for each Member, the net amount
of any such special allocations and all allocations pursuant to Section 6.2(a)
shall, to the extent possible, be equal to the net amount that would have been
allocated to such Member pursuant to the provisions of Section 6.2(a) without
application of Section 6.2(b)(iii) or (iv).              (ix) In the event of a
“liquidation” within the meaning of Section 1.704-1(b)(2)(ii)(g) of the Treasury
Regulations, RCN-Sub shall contribute to the capital of the Company the amount
necessary to restore any deficit balance in its Capital Account to zero in
compliance with Regulations Section 1.704-1(b)(2)(ii)(b)(3). The foregoing
obligation shall be deemed satisfied in full by payments to Class B Members in
satisfaction of all obligations under the Guaranty of RCN-Parent and RCN-Sub, of
even date herewith (the “Guaranty”), and such payments will be treated for tax
purposes as having been contributed to the Company by RCN-Sub and distributed
from the Company to the Class B Members. This Section 6.2(ix) shall be
enforceable solely by the Class B Members and shall not entitle any Person,
other than the Class B Members, to any rights, claims or remedies of any kind.

                  (c) Special Rules.



           (i) It is intended that (a) the Capital Accounts be maintained at all
times in accordance with Section 704 of the Code and applicable Regulations,
(b) the Capital Accounts be increased or decreased by any items required by the
Regulations under Section 704(b) of the Code to increase or decrease,
respectively, a Member’s Capital Account, and (c) the provisions hereof relating
to the Capital Accounts be interpreted in a manner consistent therewith. The
Company and the Members shall report consistently with the allocations of items
pursuant to this Section 6.2 for all tax purposes.              (ii) All items
of income, gain, loss, depreciation, amortization and cost recovery deductible
in respect of Contributed Property for federal income tax purposes shall be
allocated among the Members in the manner provided under Section 704(c) of the
Code that takes into account the variation between the Agreed Value of such
property and its adjusted tax basis at the time of contribution. In the event
that the Carrying Value of any Company asset is adjusted pursuant to paragraph
(b) of the definition of Carrying Value hereof, subsequent allocations of
income, gain, loss and deduction with respect to such asset shall take account
any variation between the adjusted tax basis of such asset and its Carrying
Value in the same manner as under Section 704(c) of the Code and the Regulations
thereunder.              (iii) Company Nonrecourse Liabilities. For purposes of
Section 1.752-3(a)(3) of the Regulations, the Members agree that Company
Nonrecourse Liabilities in excess of the sum of (A) the amount of Minimum Gain
attributable to Company Nonrecourse Liabilities and (B) the total amount of
taxable gain, if any, that would be allocated to the Members under
Section 704(c) of the Code if the Company were to dispose of all Company assets
(in a taxable transaction) subject to one or more Company

30



--------------------------------------------------------------------------------



 





  Nonrecourse Liabilities in full satisfaction thereof shall be allocated among
the Members in accordance with their respective Sharing Ratios.

                  (d) Preferred Return Payments. Payments of any Preferred
Return pursuant to Section 5.1, to any holder of a Class B Membership Interest
shall be treated as interest payments. Deductions attributable to such interest
payments shall be specially allocated to the holders of Class A Membership
Interests in accordance with their respective Sharing Ratios.

ARTICLE 7
MANAGEMENT

         7.1     Management by the Members. The business and affairs of the
Company shall be managed by the Members, subject to the binding effect of the
Management Agreement. The Members shall delegate authority to such officers,
employees, agents and/or representatives of the Company as they may from time to
time deem appropriate; provided, however, that for as long as the Sharing Ratio
of BecoCom is at least 33 1/3%, BecoCom shall be entitled to (i) appoint a
qualified individual to serve as the Company’s chief financial officer; and
(ii) appoint one full-time staff member serving the Company in an operational
capacity. Notwithstanding the immediately preceding sentence, in the event
RCN-Sub or an Affiliate of RCN-Sub is not the manager under the Management
Agreement, and for so long as the Sharing Ratio of RCN-Sub is at least 33 1/3%,
RCN-Sub shall be entitled to (A) appoint a qualified individual to serve as a
senior executive officer of the Company; and (B) appoint one full-time staff
member serving the Company in an operational capacity. Any delegation of
authority to take any action must be approved in the same manner as would be
required for the Members to directly approve such action. No Member shall take
any action in the name of or on behalf of the Company, including without
limitation assuming any obligation or responsibility on behalf of the Company,
unless such action, and the taking thereof by such Member, shall have been
expressly authorized by the Members or shall be expressly and specifically
authorized by this Agreement.

         7.2     Representatives. The Members shall designate an aggregate of
three representatives (each, a “Representative”), pro rata in accordance with
their respective Sharing Ratios rounded to the nearest whole number, to take any
action required to be taken by Members hereunder and to serve as an operating
committee. Such appointment shall be effected by written notice given to the
Company and to each of the other Members. In the event any Member appoints more
than one Representative, each other Member may rely on the action of any
Representative as constituting the actions of its Member. Each such
representative shall be an officer or employee or former employee of a Member or
an Affiliate thereof.

         7.3     Place of Meeting of Representatives. The Representatives may
hold their meetings at such place or places within or outside the Commonwealth
of Massachusetts as the Members holding Sharing Ratios aggregating at least 66
2/3% may from time to time determine or as may be designated in the notice
calling the meeting. If a meeting place is not so designated, the meeting shall
be held at the Company’s principal office. Representatives may participate by
means of a conference telephone or similar communications equipment by means of
which all persons participating can hear each other, and such participation
shall constitute presence in person at the meeting.

31



--------------------------------------------------------------------------------



 



         7.4     Regular Meetings of Representatives. Regular meetings of the
Representatives may be held without notice at such time and place as shall be
designated from time to time by resolution of Members holding Sharing Ratios
aggregating at least 66 2/3% , but such meetings shall be held at least monthly
through December 1998 unless otherwise specified by the Members. If the date
fixed for any such regular meeting is a Saturday, Sunday or legal holiday under
the laws of the state where such meeting is to be held, then the meeting shall
be held on the next succeeding business day or at such other time as may be
determined by resolution of Members holding Sharing Ratios aggregating at least
66 2/3%. At such meetings the Representatives shall transact such business as
may properly be brought before the meeting.

         7.5     Special Meetings of Representatives. Special meetings of the
Representatives may be called by any Member or by the chief executive officer of
the Company. Notice of each such meeting shall be given to each Representative
by telephone, telecopy, telegram or similar method (in which case notice shall
be given at least three days before the time of the meeting) or sent by
first-class mail (in which case notice shall be given at least three days before
the meeting), unless otherwise specified by the Representatives. Each such
notice shall state the time, place and purpose of the meeting to be so held.

         7.6     Representative Compensation; Reimbursement. Representatives
shall receive no compensation for performing their duties under this Agreement;
provided, however, that one Representative of each of the Members shall be
entitled to receive, out of Company funds available therefor, reimbursement of
all amounts expended by such Representative in payment of reasonable expenses
incurred by such Representative in attending meetings of the Representatives.

         7.7     Manner of Acting and Adjournment of Members. Any action of the
Members shall require the affirmative vote (in person, by proxy or by written
consent) by the Representatives of Members holding a majority of the Sharing
Ratios of all Members, unless otherwise required in this Agreement.

         7.8     Fundamental Business Actions. Notwithstanding anything to the
contrary set forth in this Agreement, for as long as BecoCom’s Sharing Ratio is
at least 33 1/3% the actions set forth below (“Fundamental Business Actions”)
may not be taken by the Company without the affirmative vote or consent of
Members holding Sharing Ratios aggregating at least 66 2/3%; Fundamental
Business Actions shall be categorized as follows:

                  (a) Category A Fundamental Business Actions (“Category A
Fundamental Business Actions”) shall mean:



           (i) a merger, consolidation or reorganization of the Company or a
disposition of substantially all of its assets;              (ii) the issuance
by the Company of any equity or equity-like instruments including effecting an
initial public offering of equity securities;

32



--------------------------------------------------------------------------------



 





           (iii) Voluntary Liquidation, voluntary dissolution or voluntary
winding-up of the Company, except as specifically provided in Section 12.1, or
voluntary initiation by and with respect to the Company of bankruptcy or similar
proceedings;              (iv) amendments to the Company’s Certificate of
Organization, this Agreement, or any of the Basic Agreements,    
         (v) expansion of the operations of the Company beyond the Services; or
             (vi) any acquisition of any other business which has a purchase
price of $1,000,000 or more.



           (b) Category B Fundamental Business Actions (“Category B Fundamental
Business Actions”) shall mean:



           (i) individual capital expenditures in excess of 25% of the amount
set forth for such capital expenditures in the Budget during any fiscal year;  
           (ii) capital commitments in aggregate in excess of 25% of the amount
set forth in the Budget during any fiscal year;              (iii) transactions
with Affiliates in excess of $50,000 singularly or $500,000 in the aggregate in
any fiscal year (except as set forth in the Basic Agreements);    
         (iv) incurrence of Company Debt in excess of $5,000,000 in the
aggregate;              (v) guarantees made by the Company involving matters in
excess of $5,000,000 in the aggregate;              (vi) annual expenditures
that exceed the amount set forth in the Budget by more than 33% during any
fiscal year;              (vii) appointment of and any change in the auditors of
the Company;              (viii) the granting of any lien to secure any debt to
any Member or any Affiliate of a Member; or              (ix) except as
otherwise provided in Sections 5.1 and 12.2, any distribution of cash or other
assets to the Members.



           (c) Upon the occurrence of a dispute of any matter under this
Section 7.8, the

33



--------------------------------------------------------------------------------



 





  Members shall first use their good faith efforts to resolve such matter in a
mutually satisfactory manner. If, after seven days from the date on which any
Member notifies the other Members that a dispute exists, the Members cannot
reach a mutually satisfactory solution, the Members shall resolve such matter as
provided herein:



           (i) Each Member shall immediately refer the matter to its chief
executive officer for resolution of the matter.              (ii) Should the
chief executive officers of the respective Members fail to resolve the matter
within 20 days from such referral, the matter shall be considered a deadlock
event (a “Deadlock Event”), and shall be resolved in accordance with the
provisions of paragraph (d) or (e) below, as the case may be.

                  (d) In the event of any Deadlock Event arising from a Category
A Fundamental Business Action, the parties agree that such Deadlock Event will
not be referred to any court but that one or more Members shall purchase the
entire Membership Interest of the other Member (not including Exchange
Securities held by such Member or its Affiliates) in accordance with the
provisions of this Section 7.8(d).



           (i) Any Member (the “Disputing Member”) may submit a notice (a
“Dispute Notice”) to the other Members (the “Other Members”) within 60 days of
the date the matter becomes a Deadlock Event. The Dispute Notice shall set
forth, in reasonable detail, the nature of the dispute and the price (the
“Dispute Price”) at which the Disputing Member is willing to either sell its
Membership Interest to the Other Members or purchase all Membership Interests
from the Other Members.



           (ii) The Dispute Price shall be determined by selecting a price for
the entire Company, and pro-rating such price by the Sharing Ratio of the
Membership Interest to be purchased or sold.



           (iii) Within 30 days after the Other Members’ receipt of the Dispute
Notice, the Other Members will signify in writing their election, whether to buy
the Disputing Member’s Membership Interest at the Dispute Price or to sell their
Membership Interest at the Dispute Price. If the Other Members fail to make such
election within such 30 day period, the Disputing Member may, within 15 days
thereafter, elect to buy the Other Members’ Membership Interests.



           (iv) Each Member agrees to execute and deliver all deeds,
assignments, releases, agreements, receipts or other documents necessary to
consummate the transfer of the Membership Interests being sold and delivered
upon payment by the purchasing Member of the consideration provided for in the
Dispute Notice.              (v) The closing of the purchase and sale pursuant
to this Section 7.8(d) shall occur no later than 30 days following the receipt
of the election by the Disputing Member or the Other Members, as the case may
be.

34



--------------------------------------------------------------------------------



 



                  (e) In the event of any Deadlock Event arising from a Category
B Fundamental Business Action or pursuant to Section 7.10(b)(iii), the parties
agree that such Deadlock Event will not be referred to any court but will be
referred to binding arbitration, and the provisions of this Section 7.8(e) shall
apply.



           (i) The arbitration shall be governed by the AAA Commercial
Arbitration Rules (the “Rules”), as modified by this Section 7.8(e), and by the
United States Arbitration Act, 9 U. S. C. §§ 1 et seq. (the “Arbitration Act”).
Any conflict between the Rules and the Arbitration Act shall be decided in favor
of the Rules. The Member wishing to submit such matter to arbitration shall,
within seven days of the date the matter in dispute becomes a Deadlock Event,
give written notice (the “Notice”) to the other Member (the “Respondent”) of its
intention to arbitrate. The place of the arbitration shall be Boston,
Massachusetts. The arbitration shall be conducted, and the final resolution of
the Deadlock Event (the “Award”) shall be rendered by one arbitrator (the
“Arbitrator”) to be mutually selected by the Members. If the Members cannot
agree to a mutually acceptable Arbitrator within seven days of Respondent’s
receipt of the Notice, the Arbitrator shall be selected in accordance with rule
13 of the Rules.



           (ii) All hearings shall be held within 30 days following the
appointment of the Arbitrator. At a time designated by the Arbitrator, each
party shall simultaneously submit to the Arbitrator and exchange with each other
its final proposed Award, and in rendering the final Award, the Arbitrator shall
be limited to choosing the Award proposed by either of the parties without
modification. The Arbitrator shall issue the final Award no later than 15 days
from the completion of the hearings. The Award of the Arbitrator shall be final
and binding. Judgment on any Award may be entered in any court having
jurisdiction thereof.



           (iii) To the extent that the parties are permitted under this Section
7.8(e) to pursue a judicial remedy in aid of arbitration, each party consents
and submits to the non-exclusive jurisdiction of and venue in the federal courts
located in Boston, Massachusetts (or, in case such a federal court does not have
jurisdiction, the state courts located in Boston, Massachusetts). Each party
consents to service of the notice of arbitration, and any other paper in the
arbitration, by registered mail or personal delivery at its address specified in
Section 13.3 hereof. Nothing in this subsection (iii) shall limit the
jurisdiction of other courts for purposes of enforcement of a final arbitral
Award.



           (iv) The fact that any party has invoked the provisions of this
Section 7.8(e) shall be considered to be confidential information under Section
13.9 of this Agreement and shall not relieve either party of any obligations it
may otherwise have to continue performance in accordance with the provisions of
this Agreement.



           (v) This agreement to arbitrate a Deadlock Event in accordance with
this Section 7.8(e) and any Award made hereunder shall be binding upon the
successors and assigns and any trustee or receiver of each Member.

         7.9     Indemnification.

35



--------------------------------------------------------------------------------



 



                  (a) Subject to paragraph (c) below, the Company shall
indemnify, defend and hold harmless any Person who was or is a party or is
threatened to be made a party to any threatened, pending or completed action,
suit or proceeding, whether civil, criminal, administrative or investigative
(other than an action by or on behalf of a Member), by reason of the fact that
he is or was a Representative or officer of the Company, or is or was an officer
of the Company serving at the request of the Company as a manager, director,
officer, employee or agent of another Entity against expenses (including
reasonable attorneys’ fees), judgments, fines and amounts paid in settlement
actually and reasonably incurred by him in connection with such action, suit or
proceeding if he acted in good faith and in a manner he reasonably believed to
be in or not opposed to the best interests of the Company, and, with respect to
any criminal action or proceeding, had no reasonable cause to believe his
conduct was unlawful. The termination of any action, suit or proceeding by
judgment, order, settlement, conviction, or upon a plea of nolo contendere or
its equivalent, shall not, of itself, create a presumption that the Person did
not act in good faith and in a manner which he reasonably believed to be in or
not opposed to the best interests of the Company, and, with respect to any
criminal action or proceeding, had reasonable cause to believe that his conduct
was unlawful.

                  (b) Subject to paragraph (c) below, the Company shall
indemnify any Person who was or is a party or is threatened to be made a party
to any threatened, pending or completed action, suit or proceeding by or on
behalf of a Member to procure a judgment in its favor by reason of the fact that
he is or was a Representative or officer of the Company, or is or was an officer
of the Company serving at the request of the Company as a manager, director,
officer, employee or agent of another Entity against expenses (including
reasonable attorneys’ fees) actually and reasonably incurred by him in
connection with the defense or settlement of such action or suit if he acted in
good faith and in a manner he reasonably believed to be in or not opposed to the
best interests of the Company; except that no indemnification shall be made in
respect of any claim, issue or matter as to which such person shall have been
adjudged to be liable unless and only to the extent that the court in which such
action or suit was brought shall determine upon application that, despite the
adjudication of liability but in view of all the circumstances of the case, such
person is fairly and reasonably entitled to indemnity for such expenses which
the court shall deem proper.

                  (c) Any indemnification under this Section 7.9 (unless ordered
by a court) shall be made by the Company only as authorized in the specific case
upon a determination that indemnification of the Representative or officer is
proper in the circumstances because he has met the applicable standard of
conduct set forth in paragraphs (a) or (b) above. Such determination shall be
made (i) by a majority vote of the disinterested Members, or (ii) if the Members
so direct, by independent legal counsel in a written opinion. Notwithstanding
the foregoing, to the extent, however, that a Representative or officer of the
Company has been successful on the merits or otherwise in defense of any action,
suit or proceeding described above, or in defense of any claim, issue or matter
therein, he shall be indemnified against expenses (including reasonable
attorneys’ fees) actually and reasonably incurred by him in connection
therewith, without the necessity of authorization in the specific case.

                  (d) For purposes of any determination under this Section 7.9,
a person shall be

36



--------------------------------------------------------------------------------



 



deemed to have acted in good faith and in a manner he reasonably believed to be
in or not opposed to the best interests of the Company, or, with respect to any
criminal action or proceeding, to have had no reasonable cause to believe his
conduct was unlawful, if his action is based on the records or books of account
of the Company or another enterprise, or on information supplied to him by the
officers of the Company or another enterprise in the course of their duties, or
on the advice of legal counsel for the Company or another enterprise or on
information or records given or reports made to the Company or another
enterprise by an independent certified public accountant or by an appraiser or
other expert selected with reasonable care by the Company or another enterprise.
The term “another enterprise” as used in this paragraph (d) shall mean any
Entity which such person is or was serving at the request of the Company.

                  (e) Notwithstanding the foregoing, any Representative or
officer may apply to any court of competent jurisdiction in the Commonwealth of
Massachusetts for indemnification to the extent otherwise permissible under
paragraphs (a) and (b) above by reason of the fact that he has met the
applicable standard of conduct. If successful, in whole or in part, the
Representative or officer seeking indemnification shall also be entitled to be
paid the expense of prosecuting such application.

                  (f) Expenses incurred by a Representative or officer in
defending or investigating a threatened or pending action, suit or proceeding
shall be paid by the Company in advance of the final disposition thereof upon
receipt of an undertaking to repay such amount if it shall ultimately be
determined that he is not entitled to be indemnified by the Company as
authorized in this Section 7.9.

                  (g) The indemnification and advancement of expenses in this
Section 7.9 shall not be deemed exclusive of any other rights which may apply,
it being the policy of the Company that indemnification of the persons specified
in paragraphs (a) and (b) above shall be made to the fullest extent permitted by
law. The provisions of this Section 7.9 shall not preclude the indemnification
of any person who is not specified herein but whom the Company has the power or
obligation to indemnify under the Act, or otherwise.

                  (h) The Company may purchase and maintain insurance on behalf
of the persons specified in Section 7.9(a) against any liability asserted
against him and incurred by him in any such capacity, or arising out of his
status as such, whether or not the Company would have the power or the
obligation to indemnify him under this Section 7.9.

                  (i) The indemnification and advancement of expenses provided
by this Section 7.9 shall, unless otherwise provided when authorized or
ratified, continue as to a person who has ceased to be a Representative or
officer and shall inure to the benefit of the heirs, executors and
administrators of such a person.

                  (j) Except for proceedings to enforce rights to
indemnification (which shall be governed by paragraph (e) above), the Company
shall not be obligated to indemnify any Representative or officer in connection
with a proceeding (or part thereof) initiated by such person unless such
proceeding (or part thereof) was authorized or consented to by the Members.

37



--------------------------------------------------------------------------------



 



         7.10     Business Plan; Budget. (a) The Members shall cause to be
prepared an annual business plan for the Company for each year during the Term.
Each business plan shall include (i) an operating budget, (ii) a budget for
capital expenditures, (iii) a budget for capital contributions required from the
Members (collectively, the “Budget”), (iv) sales and marketing plan, (v)
financial pro forma balance sheet, income statement and statement of cash flows,
and (vi) performance milestones (collectively, a “Business Plan”). Each Budget
shall set forth the operations of the Company (including provision for employee
incentive compensation, employee benefits and compensation pursuant to the
Management Agreement) between January 1 to December 31 of the applicable year
and shall be prepared by the manager (the “Manager”) of the Company (pursuant to
the terms of the Management Agreement). The Budget and Business Plan shall be
approved by the Members in accordance with the terms of Section 7.7.

                  (b) Upon the occurrence of an Event of Default, and for so
long as such Event of Default shall be uncured and continuing:



           (i) The Budget and Business Plan shall be approved by the Members in
accordance with the terms of this Section 7.10(b). A preliminary budget shall be
delivered to the Members by the Manager no later than October 15 of the previous
year. The Manager shall consult with Members, as it deems appropriate, in the
process of preparing such preliminary budget. Each Member shall thereafter have
30 days to review the preliminary budget and to propose revisions. The Manager
and each Member shall then have an additional 30 days to resolve any differences
in and to finalize the Budget. If, after such an additional 30 day period, any
Member continues to object to any line item of such preliminary budget, such
Member may deliver written notice (the “Budget Dispute Notice”) to the Manager,
specifying in reasonable detail its objections. Any Member who does not submit a
Budget Dispute Notice within the given time shall be deemed to have accepted the
preliminary budget in its entirety, which then shall become the Budget.    
         (ii) If a Member submits a Budget Dispute Notice, the matter shall be
referred to the chief executive officers of the respective Members for
resolution.              (iii) Should the chief executive officers of the
respective Members fail to resolve the matter within 20 days after such
referral, the matter shall be considered a Deadlock Event, to be resolved in
accordance with the provisions set forth in Section 7.8(e). Pending the
resolution of such Deadlock Event, all line items not in dispute in the
preliminary budget shall take effect and the actual amounts spent on the
disputed line items in the previous year will be in effect, as if restated in
the new Budget, for those line items in dispute.              (iv) At such time
as all disputes on the preliminary budget have been resolved, the preliminary
budget as so resolved shall become the Budget.

38



--------------------------------------------------------------------------------



 



                  (c) Once approved as provided in Section 7.10(a) or 7.10(b),
as applicable, (i) the Budget may not be revised without the approval of Members
with Sharing Ratios aggregating at least 66 2/3%; and, (ii) the methodology for
allocation of overhead in each Business Plan shall be that utilized in the most
recent one-year Business Plan of the Company, unless an alternative allocation
method shall be agreed to by the Members with Sharing Ratios aggregating at
least 66 2/3%.

ARTICLE 8
RIGHTS OF MEMBERS

         8.1     Access to Information. In addition to the other rights
specifically set forth in this Agreement, each Member shall have access to all
information to which a Member is entitled to have access pursuant to the Act,
and, each Member who has an investment in Membership Interests in an aggregate
amount of not less than $25 million, shall have access to such other information
regarding the Company and its business and its subsidiaries, as may reasonably
be requested from time to time. The foregoing provisions of this Section 8.1
notwithstanding, the Manager may withhhold or redact from any such access any
information, statements or reports that contain confidential or proprietary
information of the Company, if the Member requesting such access or information
is in competition with the Company and its business, provided that such Member
has an Investment Percentage less than 25%. For purposes of this Agreement, a
Member shall be deemed to be “in competition with the Company and its business”
if it shall directly or indirectly own, operate, manage, be employed by, be an
agent of, act as a consultant for, financially support or have a proprietary
interest in, any enterprise or business which provides Services in the Relevant
Market.

         8.2     Audits. Each Member who has an investment in Membership
Interests in an aggregate amount of not less than $25 million, shall have the
right to conduct, or cause to be conducted, from time to time, but in any case
no more than once in any calendar year, an audit of the books and records of the
Company. Such audit shall be conducted during normal business hours in a manner
so as not to disrupt the normal business operations of the Company. The Member
conducting, or causing to be conducted, the audit shall bear the entire expense
of the audit.

ARTICLE 9
TAXES

         9.1     Tax Returns. The Tax Matters Partner shall cause to be prepared
and filed all necessary federal and state income tax returns for the Company,
including making the elections described in Section 9.2. Each other Member shall
furnish to the Tax Matters Partner all pertinent information in its possession
relating to the Company operations that is necessary to enable the Company’s
income tax returns to be prepared and filed. The Tax Matters Partner shall
prepare all federal and state tax returns on a timely basis and shall furnish to
each other Member copies of returns that are actually filed, promptly after
their filing.

         9.2     Tax Elections. The Company shall make such elections on tax
returns as are deemed appropriate by the Tax Matters Partner. It is the intent
of the Members that the

39



--------------------------------------------------------------------------------



 



Company be treated as a Partnership for federal income tax purposes and, to the
extent permitted by applicable law, for state and local franchise and income tax
purposes, and the Company will make any election to achieve that status. Neither
the Company nor any Member may make an election for the Company to be excluded
from the application of the provisions of subchapter K of chapter 1 of subtitle
A of the Code or any similar provisions of applicable state or local law, and no
provisions of this Agreement (including, without limitation, Section 2.8) shall
be construed to sanction or approve such an election.

         9.3     Tax Matters Partner. The Tax Matters Partner shall take such
action as may be necessary to cause each other Member to become a “notice
partner” within the meaning of section 6223 of the Code. The Tax Matters Partner
shall inform each other Member of all significant matters that may come to its
attention in its capacity as tax matters partner by giving notice thereof on or
before the fifth Business Day after becoming aware thereof and, within that
time, shall forward to each other member copies of all significant written
communications it may receive in that capacity. The Tax Matters Partner may take
any action contemplated by Sections 6222 through 6232 of the Code without the
consent of each other Member, but this sentence does not authorize the Tax
Matters Partner to take any action left to the determination of an individual
Member under Sections 6222 through 6232 of the Code.

ARTICLE 10
BOOKS, RECORDS, REPORTS, AND BANK ACCOUNTS

         10.1     Accounting. The Company will maintain books and records for
tax purposes in accordance with federal income tax accounting principles
utilizing the accrual method of accounting, and for accounting purposes in
accordance with GAAP. In addition, the Company shall cause to be prepared with
respect to each fiscal year of the Company financial statements based on GAAP.
Appropriate records will be kept so that upon each closing of the Company books
it is possible to determine, among other items defined in this Agreement,
(i) the amount of capital (whether in cash or as a Contributed Asset) actually
contributed by each Member; (ii) the amount of cash or other property
distributed to each Member; (iii) the effect of all Company items of profit,
loss, income, gain, loss, deduction or credit on each Member’s Capital Account;
and (iv) all pertinent expenses and cash disbursement accounts.

         10.2     Fiscal Year. Except as may be otherwise determined by Members
holding Sharing Ratios aggregating at least 66 2/3% , the fiscal year of the
Company shall be the twelve months ending December 31 of each year.
Notwithstanding the foregoing, the taxable year of the Company shall be
determined in accordance with Code Section 706(b).

         10.3     Statements and Reports. As soon as practicable, but in no
event later than 90 days after the close of each fiscal year of the Company, the
Company will cause to be prepared and will have furnished to each of the
Members, with respect to such period, (i) a profit and loss statement, (ii) a
statement of cash flows, (iii) a Company balance sheet as of the close of such
period, and (iv) such other statements showing in reasonable detail each
Member’s interest in each of the items described in Section 10.1. The foregoing
statements will be prepared in accordance with GAAP, consistently applied, and
audited by an independent certified public

40



--------------------------------------------------------------------------------



 



accounting firm of national reputation which shall be designated by Members
holding Sharing Ratios aggregating at least 66 2/3%, and the cost of preparing
the statements and of each such audit will be paid for by the Company. In
addition, unaudited quarterly financial reports and updates with respect to the
Company’s business shall be prepared and furnished to each Member as soon as
practicable after the end of each fiscal quarter, but in no event later than
45 days following the close of each fiscal quarter. Upon the third anniversary
of the Effective Date, the Manager, at his option, may terminate or reduce the
above-referenced statements and reports with respect to any Member who does not
maintain an investment in Membership Interests in an aggregate amount of not
less than $25 million. The foregoing provisions of this Section 10.3
notwithstanding, the Manager, at any time after the Effective Date, may withhold
or redact any information, statements or reports that contain confidential or
proprietary information of the Company, which if disclosed to a third party not
under an obligation of confidentiality to the Company, in the reasonable opinion
of the Manager, could materially adversely affect the Company, its finances,
customers, prospects or business.

         10.4     Inspection. The Company shall maintain or cause to be
maintained complete and accurate books and records with respect to its business.
All books of account and all other records of the Company including an executed
counterpart of this Agreement and all amendments hereto will at all times be
kept at the Company’s principal place of business. Any Member and its
representatives shall have the right to inspect the books and records of the
Company. The Company shall provide, during regular business hours, access to the
facilities, systems and books and records of the Company to the extent
reasonably necessary for such inspection. Whenever any such inspection is
conducted by any Member and its representatives, such Member shall advise the
other Members and permit the other Members and their representatives to be
present during such audit. Upon the third anniversary of the Effective Date, the
Manager, at his option, may terminate or reduce the above-referenced inspection
rights with respect to any Member who does not maintain an investment in
Membership Interests in an aggregate amount of not less than $25 million. The
foregoing provisions of this Section 10.4 notwithstanding, the Manager may
withhold or redact from any such access any information, statements or reports
that contain confidential or proprietary information of the Company, if the
Member requesting such access or information is “in competition with the Company
and its business” (as the phrase is defined in Section 8.1) and such Member owns
less than a 25% Investment Percentage.

         10.5     Bank Accounts. The Company shall maintain appropriate accounts
at one or more financial institutions for all funds of the Company. Such
accounts shall be used solely on the business of the Company. Withdrawal from
such accounts shall be made only upon the signature of those persons authorized
by the Members.

ARTICLE 11
WITHDRAWAL, EXPULSION, BANKRUPTCY, ETC.

         11.1     Withdrawal. Each Member agrees that it will not resign or
withdraw from the Company without the consent of each other Member. If a Member
attempts or purports to resign or withdraw from the Company in breach of this
Section 11.1, the other Members may (i)

41



--------------------------------------------------------------------------------



 



recover damages from such breaching Member, including, without limitation, the
reasonable cost of obtaining replacement of the services that such breaching
Member is obligated to perform (if any), (ii) seek specific performance of such
breaching Member’s obligations to the Company (and each Member hereby waives any
defense that money damages would be a satisfactory remedy for such breach),
(iii) pursue any other remedies available under applicable law, if any, and
(iv) effect recovery of damages by offsetting those damages against the amount
otherwise distributable to such Member.

         11.2     Bankrupt Members. This Section 11.2 shall apply if any Member
becomes a Bankrupt Member. In such event, the other Members (the “Purchasing
Members”), shall have the option (but not the obligation), exercisable by notice
to the Bankrupt Member (or its representative) at any time prior to the 90th day
after receipt of notice or obtaining actual knowledge of the occurrence of the
event causing such Member to become a Bankrupt Member, to buy or cause their
designee to buy, and on the exercise of this option the Bankrupt Member (or its
representative) shall sell, its Membership Interest (not including any Exchange
Securities held by the Bankrupt Member or its Affiliates). The purchase shall be
made by the Purchasing Members in proportion to their respective Sharing Ratios
at the relevant time. The purchase price shall be an amount equal to the fair
market value of the Membership Interest determined by agreement by the Bankrupt
Member (or its representative) and the Purchasing Members; however, if those
Persons do not agree on the fair market value on or before the 30th day
following the exercise of the option, such fair market value shall be determined
by an independent appraiser mutually satisfactory to the Bankrupt Member and the
Purchasing Members (without any “controlling interest premium” if the Bankrupt
Member’s Membership Interest has a Sharing Ratio of less than 66 2/3%, nor any
“minority interest discount” if the Bankrupt Member’s Membership Interest has a
Sharing Ratio of greater than 33 1/3%. The Purchasing Members shall pay the fair
market value as so determined in four equal cash installments, the first due on
closing and the remainder (together with accumulated interest on the amount
unpaid at the General Interest Rate) due on each of the first three
anniversaries of the closing. The payment to be made to the Bankrupt Member or
its representative under this Section 11.2 is in complete liquidation and
satisfaction of all the rights and interest of the Bankrupt Member and its
representative (and of all Persons claiming by, through, or under the Bankrupt
Member and its representative) in and in respect of the Company, including,
without limitation, any Membership Interest, any rights in specific Company
property, any rights with respect to the management, control or operation of the
Company and any rights against the Company and (insofar as the affairs of the
Company are concerned) against the Members.

ARTICLE 12
TERMINATION, DISSOLUTION AND LIQUIDATION OF THE COMPANY

         12.1     Termination and Dissolution.

                  Except as provided below in this Section 12.1, the Company
shall terminate and dissolve upon the earliest to happen of any of the following
events:



  (a)   The expiration of its Term;

42



--------------------------------------------------------------------------------



 





  (b)   The Company shall have only one Member;     (c)   A decision approved by
Members holding Sharing Ratios aggregating at least 66 2/3% to dissolve the
Company;     (d)   The death, insanity, retirement, resignation, expulsion,
bankruptcy or dissolution of a Member;     (e)   A sale of all or substantially
all of the assets of the Company; or     (f)   The happening of any other event,
act or omission causing the dissolution of the Company under the Act or any
other laws of the Commonwealth of Massachusetts.

         The dissolution of the Company shall be effective on the day on which
the event occurs giving rise to the dissolution, unless (and only if and to the
extent permitted by the Act), Members holding Sharing Ratios aggregating at
least 66 2/3% elect to continue the Company in the manner provided by the Act.
Any necessary certificate of dissolution shall be filed under the Act upon the
dissolution and the commencement of winding up of the Company; provided,
however, that the Company shall not terminate until the assets of the Company
have been distributed as provided in Section 12.2.

         12.2     Liquidation.

                  (a) As soon as practicable after the dissolution of the
Company, the Liquidator (as defined in Section 12.2(e)) shall notify Members of
such fact and shall prepare a plan as to whether and in what manner the assets
of the Company shall be liquidated.

                  (b) The Liquidator shall take full account of the Company’s
assets and liabilities. The Company’s assets shall be liquidated as promptly as
is consistent with obtaining the fair market value thereof and after the
allocation of Net Income or Net Loss in accordance with Article 6 above, the
proceeds of liquidation shall be applied and distributed in the following order
and priority:



           (i) First, to secured creditors (including Members and their
Affiliates) in accordance with the priority of their security interests;    
         (ii) Next, to the payment of debts and liabilities of the Company to
general unsecured creditors;              (iii) Next, to the establishment of
any reserves which are reasonably necessary for contingent, unmatured,
unliquidated, disputed, or unforeseen liabilities and obligations of the
Company;

43



--------------------------------------------------------------------------------



 





           (iv) Next, (i) in the event such liquidation is an Involuntary
Liquidation or as otherwise may be required pursuant to Section 5.1(d), to the
Class B Members holding then outstanding Class B Membership Interests, a payment
equal to the outstanding principal amount of the Class B Investment Tranche with
respect to such Class B Membership Interests, together with the accrued and
unpaid Preferred Returns with respect thereto as of the date of such liquidation
(collectively, the “Involuntary Liquidation Amount”) or, (ii) in the event such
Liquidation is a Voluntary Liquidation, to the Class B Members holding then
outstanding Class B Membership Interests, a payment equal to the aggregate
unpaid Total Tranche Payment Amount with respect to such Class B Membership
Interests, provided, however, that if the obligation to continue paying the
Total Tranche Payment Amounts as provided in Section 5.1(a) and 5.1(b) shall be
assumed in writing by the Guarantors under the Guaranty, then the Company shall
be discharged from such obligation;              (v) Last, to the Class A
Members in proportion to the positive balances in their respective Capital
Accounts.

                  (c) The amount of any reserves established pursuant to Section
12.2(b)(iii) above shall be determined with the approval of the Members who are,
or may be, liable for any liabilities or obligations of the Company for which
such reserves are being established. If any or all of the amount of the reserves
are no longer required by the Company and become available for distribution to
the Members, such amounts shall be distributed to the Members in accordance with
Section 12.2(b)(iv) and (v) above.

                  (d) Distributions to Members pursuant to this Section 12.2 may
be made pursuant to a trust established for the benefit of the Members for the
purpose of liquidating the assets of the Company, collecting amounts owed to the
Company, and paying any contingent or unforeseen liabilities or obligations of
the Company. The assets of any such trust shall be distributed to the Members
from time to time, in the reasonable discretion of the Liquidator, in the same
proportions as would have applied pursuant to this Agreement to liquidating
distributions by the Company to the Members.

                  (e) For the purposes of this Agreement, the “Liquidator” shall
be appointed by the Members from among their number; provided, however that if
upon the dissolution of the Company there is no Member willing or permitted to
serve as Liquidator, the trustee, receiver or other fiduciary who is appointed
or is otherwise authorized by consent of Members holding Sharing Ratios
aggregating at least 66 2/3% to act on behalf of the Company in its dissolution,
winding up and liquidation, shall act as liquidator.

ARTICLE 13
GENERAL PROVISIONS

         13.1     Representations. Each Member hereby represents and warrants to
the Company and each other Member that on the date hereof (except in the case of
subsections (d) and (f) which shall be as of June 17, 1997):

44



--------------------------------------------------------------------------------



 



                  (a) If such Member is not a natural person, it is duly
organized, validly existing and in good standing under the laws of its
jurisdiction of organization and is duly qualified to conduct business in all
jurisdictions where such qualification is required.

                  (b) It has the power and authority (corporate or otherwise) to
execute, deliver and perform its obligations under this Agreement. Such
execution, delivery and performance have been duly authorized by all necessary
action on the part of such Member and do not and will not contravene the
organizational documents of such Member or conflict with, result in a breach of,
or entitle any party (with due notice or lapse of time or both) to terminate,
accelerate or call a default with respect to, any agreement or instrument to
which such Member is a party or by which such Member is bound. The execution,
delivery and performance by such Member of this Agreement will not result in any
violation by such Member of any law, rule or regulation applicable to such
Member. Such Member is not a party to, nor subject to or bound by, any judgment,
injunction or decree of any court or other Governmental Entity which may
restrict or interfere with the performance of this Agreement by such Member.
This Agreement is a valid and binding obligation of such Member enforceable
against such Member in accordance with its terms, except that (i) such
enforcement may be subject to bankruptcy, insolvency, reorganization, moratorium
or other similar laws now or hereafter in effect relating to creditors’ rights
generally and (ii) the remedy of specific performance and injunctive relief may
be subject to equitable defenses and to the discretion of the court before which
any proceeding therefor may be brought.

                  (c) Except as set forth on Schedule 13.1(c), no consent,
waiver, approval, authorization or order of, or registration, qualification or
filing with, any court or other Governmental Entity is required for the
execution, delivery and performance by such Member of this Agreement and the
consummation by such Member of the transactions contemplated hereby. No consent
or waiver of any party to any contract to which such Member is a party or by
which it is bound is required for the execution, delivery and performance by
such Member of this Agreement.

                  (d) Such Member is acquiring the Membership Interest hereunder
for its own account for investment and not with a view to the distribution
thereof, and such Member shall not offer to sell or otherwise dispose of any of
the Membership Interests so acquired by it in violation of the registration
requirements of the Securities Act or applicable state securities laws. Such
Member has such knowledge and experience in financial, business and tax matters
that such Member is capable of evaluating the merits and risks relating to such
Member’s Membership Interest and is capable of bearing the risk of loss of its
entire investment in the Company.

                  (e) There is no action, suit, grievance, arbitration or
proceeding pending or, to the knowledge of such Member, threatened against or
affecting such Member at law or in equity, before any federal, state, municipal
or other governmental court, department, commission, board, arbitrator, bureau,
agency or instrumentality which prohibits or impairs its ability to execute and
deliver this Agreement or the other Basic Agreements or to consummate any of the
transactions contemplated hereby or thereby. To the knowledge of such Member, it
has not received written notice of any pending or threatened investigation,
inquiry or review by any Governmental Entity.

45



--------------------------------------------------------------------------------



 



                  (f) No broker, finder or investment banker is entitled to any
brokerage, finder’s or other fee or commission, or to the reimbursement of any
of its expenses, in connection with the transactions contemplated by this
Agreement based upon arrangements made by it or on its behalf.

                  (g) Such Member has no obligation or agreement, either actual
or contingent, to share any portion of its interest in the Company with any
Person.

                  (h) Such Member is not a Holding Company or otherwise subject
to regulation under PUHCA and the execution and delivery of the Basic Agreements
do not cause such Member to become a Holding Company or otherwise subject to
PUHCA.

         13.2     Additional Representations of RCN-Sub. RCN-Sub hereby
represents and warrants to the Company and BecoCom that on June 17, 1997:

                  (a) RCN-Sub has the full and unrestricted right and authority
to contribute the RCN Contributed Assets to the Company.

                  (b) RCN-Sub has marketable title to all of the RCN Contributed
Assets, free and clear of all liens and encumbrances of any nature.
Notwithstanding the foregoing, with respect to the RCN-Sub’s interest as a
lessee under any of the premises and locations included in the RCN Contributed
Assets, RCN-Sub has the unrestricted right to assign such interests to the
Company (or if the consent of any lessor of any such premises is required to
permit such assignment, such consent has been obtained in writing on or prior to
the date hereof).

                  (c) All items of equipment included in the RCN Contributed
Assets, including without limitation, the “Cable TV Headend” and the “Telephone
Switch” referenced on Schedule 1 hereto, are (i) in good operating condition and
order, reasonable wear and tear excepted, (ii) are suitable to provide their
intended functions and (iii) comply in all material respects with all applicable
laws, rules and regulations.

                  (d) All specifications and other technical information
relating to all items of equipment included in the RCN Contributed Assets,
including, without limitation, the “Cable TV Headend” and the “Telephone Switch”
referenced on Schedule 1 hereto, have been provided by RCN-Sub to BecoCom.

         13.3     Offset. Whenever the Company is to pay any sum to any Member,
any amounts such Member owes the Company may be deducted from that sum before
payment.

         13.4     Notices. All notices, request and other communication
hereunder shall be deemed to have been duly delivered, given or made to or upon
any party hereto if in writing and delivered by hand against receipt, or by
certified or registered mail, postage prepaid, return receipt requested, or to a
courier who guarantees next Business Day delivery or sent by telecopy or
facsimile (with confirmation) to such party at its address set forth below or to
such other

46



--------------------------------------------------------------------------------



 



address as such party may at any time, or from time to time, direct by notice
given in accordance with this Section 13.4.



  if to RCN-Sub:



  RCN Telecom Services of Massachusetts, Inc.
201 University Avenue
Westwood, Massachusetts 02090
Fax: (617) 267-3499
Attention: General Manager



  and



  RCN Corporation
105 Carnegie Center
Princeton, New Jersey 08540
Fax: (609) 734-0974 and (609) 734-3830
Attention: Jeffrey White and John J. Jones, Esq.



  if to NSTARCOM:



  c/o NSTAR
800 Boylston Street
Boston, Massachusetts 02199
Fax: (617) 424-2733
Attention: Richard S. Hahn, Vice President
Neven Rabadjija, Esq., Legal Counsel



  with a copy to:



  Ropes & Gray
One International Place
Boston, Massachusetts 02110
Fax: (617) 951-7050
Attention: David A. Fine, Esq. and Kendrick Chow, Esq.

The date of delivery of any such notice, request or other communication shall be
the earlier of (i) the date of actual receipt or (ii) three Business Days after
such notice, request or other communication is sent if sent by certified or
registered mail, (iii) if sent by courier who guarantees next Business Day
delivery, the Business Day next following the day such notice, request or other
communication is actually delivered to the courier or (iv) the day actually
telecopied.

47



--------------------------------------------------------------------------------



 



         13.5     Entire Agreement; Supersedure. This Agreement constitutes the
entire agreement of the Members relating to the Company and supersedes all prior
contracts or agreements with respect to the Company, whether oral or written
except the Basic Agreements.

         13.6     Effect of Waiver or Consent. A waiver or consent, express or
implied, to or of any breach or default by any Person in the performance by that
Person of its obligations with respect to the Company is not a consent or waiver
to or of any other breach or default in the performance by that Person of the
same or any other obligations of that Person with respect to the Company.
Failure on the part of a Person to complain of any act of any Person or to
declare any Person in default with respect to the Company, irrespective of how
long that failure continues, does not constitute a waiver by that Person of its
rights with respect to that default until the applicable limitations period has
expired.

         13.7     Amendment or Modification. Except as otherwise set forth in
Section 5.1(e), this Agreement may be amended or modified from time to time only
by a written instrument executed by Members holding Sharing Ratios aggregating
at least 66 2/3%, provided, however, that so long as BecoCom’s Sharing Ratio is
greater than 33 1/3%, amendments to Section 7.8 also will require the written
consent of BecoCom.

         13.8     Public Announcements. The parties hereto agree to use their
respective reasonable efforts to afford the other a reasonable opportunity to
review the form and content of any press release, public disclosure or other
announcement with respect to this Agreement prior to making same. In addition,
the Members will consult on a regular basis with regard to joint marketing and
positioning efforts for the Company. Each Member shall also use its reasonable
efforts to prohibit its employees, agents, consultants and representatives from
utilizing the corporate names “Boston Edison Company,” “NSTAR,” “NSTAR Electric”
and “NSTAR Gas” as to NSTARCom, and “RCN Telecom Services, Inc.” and “RCN
Corporation” as to RCN-Sub, with respect to any matters involving public
officials or media activities, without having first consulted with the other.

         13.9     Confidentiality. Each of the parties hereto will hold, and
will use its reasonable, good faith efforts to cause its respective
shareholders, partners, members, directors, officers, employees, accountants,
counsel, consultants, agents and financial or other advisors (collectively
“Agents”) to hold, in confidence, all information (whether oral or written),
including this Agreement and the documents contemplated herein, concerning the
transactions contemplated by this Agreement furnished to such party by or on
behalf of any other party in connection with such transactions, unless legally
compelled (by deposition, interrogatory, request for documents, subpoena, civil
investigative demand or similar process, or by order of a court or tribunal of
competent jurisdiction, or in order to comply with applicable rules or
requirements of any stock exchange, government department or agency or other
regulatory authority, or by requirements of any securities law or regulation or
other legal requirement) to disclose any such information or documents, and
except to the extent that such information or documents can be shown to have
been (a) previously known on a nonconfidential basis by such party, (b) in the
public domain through no fault of such party or (c) acquired by such party on a
nonconfidential basis from sources not known by such party to be bound by any
obligation of confidentiality in relation thereto. Notwithstanding the foregoing
provisions of this Section 13.9,

48



--------------------------------------------------------------------------------



 



each party may disclose such information to its Agents in connection with the
transactions contemplated by this Agreement or any of the other Basic Agreements
and to its lenders in connection with obtaining the financing for the
transactions contemplated by this Agreement so long as such Agents and lenders
are informed by such party of the confidential nature of such information and
are directed by such party to treat such information confidentially and to
certain governmental agencies in connection with the procurement of the
governmental authorizations contemplated by this Agreement. The obligation of
each party to hold any such information in confidence shall be satisfied if such
party exercises the same care with respect to such information as it would take
to preserve the confidentiality of its own similar information. If this
Agreement is terminated, each party will, and will use its reasonable, good
faith efforts to cause its respective Agents and lenders’ to destroy or deliver
to the other party, upon request, all documents and other materials, and all
copies thereof, obtained by such party or on its behalf from the other party
hereto in connection with this Agreement that are subject to such confidence.

         13.10     Binding Effect. Subject to the restrictions on Dispositions
set forth in this Agreement this Agreement is binding on and inures to the
benefit of the Members and their respective heirs, legal representatives,
successors, and assigns.

         13.11     Governing Law; Severability. THIS AGREEMENT IS GOVERNED BY
AND SHALL BE CONSTRUED IN ACCORDANCE WITH THE LAW OF THE COMMONWEALTH OF
MASSACHUSETTS, EXCLUDING ANY CONFLICT-OF-LAWS RULE OR PRINCIPLE THAT MIGHT REFER
THE GOVERNANCE OR THE CONSTRUCTION OF THIS AGREEMENT TO THE LAW OF ANOTHER
JURISDICTION. If any provision of this Agreement or its application to any
Person or circumstance is held invalid or unenforceable to any extent, the
remainder of this Agreement and the application of such provision to other
Persons or circumstances is not affected and such provision shall be enforced to
the greatest extent permitted by law.

         13.12     Specific Performance. The Members agree that irreparable
damage will result if this Agreement is not performed in accordance with its
terms, and the Members agree that any damages available at law for a breach of
this Agreement would not be an adequate remedy. Therefore, the provisions hereof
and the obligations of the Members hereunder shall be enforceable in a court of
equity, or other tribunal with jurisdiction, by a decree of specific performance
in aid of arbitration, and appropriate injunctive relief may be applied for and
granted in connection therewith. Such remedies and all other remedies provided
for in this Agreement shall, however, be cumulative and not exclusive and shall
be in addition to any other remedies that a Member may have under this
Agreement, at law or in equity.

         13.13     Further Assurances. In connection with this Agreement and the
transactions contemplated by it, each Member shall execute and deliver any
additional documents and instruments and perform any additional acts that may be
necessary or appropriate to effectuate and perform the provisions of this
Agreement and such transactions.

49



--------------------------------------------------------------------------------



 



         13.14     Counterparts. This Agreement may be executed in any number of
counterparts with the same effect as if all signatories had signed the same
document. All counterparts shall be construed together and constitute the same
instrument.

         13.15     Interpretation. In the event of any dispute concerning the
construction or interpretation of any provision of this Agreement or any
ambiguity thereof, there shall be no presumption that this Agreement or any
provision hereof be construed against the party who drafted this Agreement.

         13.16     Use of Name. Promptly after the expiration date of the Term
(as defined in the Management Agreement), including any extensions thereof, the
Members shall cause the Company to change its name so as not to include “RCN”,
“Residential Communications Network” or any other term which could cause
confusion with RCN-Parent and its Affiliates, and to not use any such name from
and after such date; provided, that RCN-Parent shall grant an exclusive license
to the Company to use any such name in the Relevant Market for a period not to
exceed one year, in the discretion of the Company.

         13.17     Continued Support of RCN-Sub. For a period of two years after
RCN-Sub is no longer a Member of the Company, RCN-Sub or its Affiliates shall
continue to provide to the Company (or its successor) such assets and services
necessary to operate the Company and which were theretofore provided by RCN-Sub
or its Affiliates at cost. Notwithstanding the preceding sentence, RCN-Sub’s
obligation to continue providing the Company with such assets and services is
conditioned upon RCN-Sub or any of its Affiliates not being subject to any
prohibition by an outside third party, whether financial or otherwise, to
provide such assets and services.

50



--------------------------------------------------------------------------------



 



         EXECUTED effective as of the date first set forth above.



  MEMBERS:



  RCN TELECOM SERVICES OF
MASSACHUSETTS, INC.



  By: /s/ Timothy J. Stoklosa
Name: Timothy J. Stoklosa
Title: Executive Vice President



  NSTAR COMMUNICATIONS, INC.
(f/k/a BECOCOM, INC.)



  By: /s/ Douglas S. Horan
Name: Douglas S. Horan
Title: Senior Vice President

 



--------------------------------------------------------------------------------



 



Schedule 1

Schedule 1 — Capitalization



                                      MEMBER CONTRIBUTIONS    

--------------------------------------------------------------------------------

    Cash   Non-Cash   Total   Investment Member   Contribution   Contribution  
Contribution   Percentage (1)

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

RCN-Sub
  $ 585,917,343     $ 13,445,527     $ 599,362,870       70.24 %
NSTARCOM
  $ 242,401,300     $ 11,594,396     $ 253,995,696       29.76 %
TOTAL
  $ 828,318,643     $ 25,039,923     $ 853,358,566       100.00 %


[Additional columns below]

[Continued from above table, first column(s) repeated]

                                                      JV EQUITY AFTER EXCHANGES
   

--------------------------------------------------------------------------------

                                            JV Equity Post             Effect of
  JV Equity Post                   First, Second,     Effect of First   Second  
First & Second           Effect of Third   & Third Member   Exchange (2)  
Exchange (3)   Exchanges   % of total   Exchange (4)   Exchanges

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

RCN-Sub
  $11,359,161     $90,491,534     $ 701,213,565       82.17 %   $152,145,001    
$ 853,358,566  
NSTARCOM
    ($11,359,161 )     ($90,491,534 )   $ 152,145,001       17.83 %    
($152,145,001 )   $0  
TOTAL
  $0     $0     $ 853,358,566       100.00 %   $0     $ 853,358,566  




--------------------------------------------------------------------------------

(1)   NSTARCOM’s Investment Percentage changed to 29.76% from 49% as a result of
missing a $164.15 million capital call in October 2001. NSTARCOM’s Investment
Percentage shall be adjusted as and when NSTARCOM sells, conveys, transfers or
otherwise disposes of, to a person not a Controlled Affiliate of NSTAR, any of
the shares of RCN common stock received by NSTARCOM as a result of the First,
Second or Third Exchanges. (2)   First Exchange was $11,359,161 of JV equity for
1,107,539 shares on RCN common stock (3)   Second Exchange was $90,491,535 of JV
equity for 2,989,654 shares on RCN common stock (4)   Third Exchange will be for
$152,145,001 of JV equity for 7,500,000 shares of RCN common stock

 



--------------------------------------------------------------------------------



 



SCHEDULE 2

Impact of Various Transactions on Investment Percentage*



(1)   Total Exchange – No Disposition       Member exchanges its entire 49%
Membership Interest to securities



  • Sharing Ratio = 0     • Investment Percentage = 49%



(2)   Total Exchange – Total Disposition



  • Upon disposition of securities



    • Sharing Ratio = 0       • Investment Percentage = 0



(3)   Total Exchange – Partial Disposition



  a)   Upon disposition of 50% of the securities received



    • Sharing Ratio = 0       • Investment Percentage = 24.5% (50% of 49%)



  b)   Upon disposition of 25% of the securities received



    • Sharing Ratio = 0       • Investment Percentage = 36.75% (49%-25% of 49%)



(4)   Partial Exchange – No Disposition



  a)   Upon exchange of 25% of Membership Interest



    • Sharing Ratio = 36.75%       • Investment Percentage = 49%



  b)   Upon exchange of 50% of Membership Interest



    • Sharing Ratio = 24.5%       • Investment Percentage = 49%

*     The calculations in cases 1-6 assume a 49% Sharing Ratio as a starting
point. If the Sharing Ratio is altered due to capital calls or dispositions, the
calculations set forth herein would be similarly altered. Investment in,
maturity of or disposition of the Class B Membership Interests do not change the
Sharing Ration or the Investment Percentage. No further exchanges of Class A
Membership Interests are permitted after completion of the third exchange.

 



--------------------------------------------------------------------------------



 





(5)   Partial Exchange – Total Disposition



  a)   Upon Exchange of 25% of Membership Interest and disposition of all the
securities received



    • Sharing Ratio = 36.75%       • Investment Percentage = 36.75%



  b)   Upon exchange of 50% of Membership Interest and disposition of all the
securities received



    • Sharing Ratio = 24.5%       • Investment Percentage = 24.5%



(6)   Partial Exchange – Partial Disposition



  a)   Upon exchange of 25% of Membership Interest and disposition of 33 1/3% of
the securities received



    • Sharing Ratio = 36.75%       • Investment Percentage = 45% (36.75 +
(100-33 1/3)% of (49-36.75))



  b)   Upon exchange of 60% of Membership Interest and disposition of 75% of the
securities received



    • Sharing Ratio = 19.6%       • Investment Percentage = 26.95% (19.6 +
(100-75)% of (49-19.6))



(7)   Subsequent Transactions



  a)   If, following the transactions in case 6(a) above, the Member exchanges
an additional 10% Membership Interest and disposes of 30% of the securities then
held as a result of such exchange and the earlier exchange



    • Sharing Ration= 26.75%       • Investment Percentage = 39.53% (45-30% of
(45-26.75))



  b)   If, following the transactions in case 6(b) above, the Member disposes of
40% of the securities then held as a result of the earlier exchange



    • Sharing Ratio = 19.6%       • Investment Percentage = 24.01% (26.95-40% of
(26.95-19.6))

 



--------------------------------------------------------------------------------



 



Note that the value at time of exchange or time of disposition is irrelevant.
These calculations are purely percentage-based.

 



--------------------------------------------------------------------------------



 



Schedule 3
Class B Payment Schedule

         
Initial Principal Amount
  $ 1.00  
Interest Rate
    21.13 %
Construction Fee Rate
    5 %
Payment Term (years)
    15  

                                                                         
Development         Period   Payment   Principal   Interest   Fee   Balance

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

1
      1.8400 %     0.0795 %     1.3438 %     0.4167 %   $ 1.00  
2
      1.8400 %     0.0809 %     1.3427 %     0.4163 %   $ 1.00  
3
      1.8400 %     0.0824 %     1.3416 %     0.4160 %   $ 1.00  
4
      1.8400 %     0.0838 %     1.3405 %     0.4157 %   $ 1.00  
5
      1.8400 %     0.0853 %     1.3394 %     0.4153 %   $ 1.00  
6
      1.8400 %     0.0868 %     1.3383 %     0.4150 %   $ 1.00  
7
      1.8400 %     0.0883 %     1.3371 %     0.4146 %   $ 0.99  
8
      1.8400 %     0.0899 %     1.3359 %     0.4142 %   $ 0.99  
9
      1.8400 %     0.0915 %     1.3347 %     0.4138 %   $ 0.99  
10
    1.8400 %     0.0931 %     1.3335 %     0.4135 %   $ 0.99  
11
    1.8400 %     0.0947 %     1.3322 %     0.4131 %   $ 0.99  
12
    1.8400 %     0.0964 %     1.3309 %     0.4127 %   $ 0.99  
13
    1.8400 %     0.0981 %     1.3296 %     0.4123 %   $ 0.99  
14
    1.8400 %     0.0998 %     1.3283 %     0.4119 %   $ 0.99  
15
    1.8400 %     0.1016 %     1.3270 %     0.4115 %   $ 0.99  
16
    1.8400 %     0.1033 %     1.3256 %     0.4110 %   $ 0.99  
17
    1.8400 %     0.1052 %     1.3242 %     0.4106 %   $ 0.98  
18
    1.8400 %     0.1070 %     1.3228 %     0.4102 %   $ 0.98  
19
    1.8400 %     0.1089 %     1.3214 %     0.4097 %   $ 0.98  
20
    1.8400 %     0.1108 %     1.3199 %     0.4093 %   $ 0.98  
21
    1.8400 %     0.1128 %     1.3184 %     0.4088 %   $ 0.98  
22
    1.8400 %     0.1147 %     1.3169 %     0.4083 %   $ 0.98  
23
    1.8400 %     0.1168 %     1.3154 %     0.4079 %   $ 0.98  
24
    1.8400 %     0.1188 %     1.3138 %     0.4074 %   $ 0.98  
25
    1.8400 %     0.1209 %     1.3122 %     0.4069 %   $ 0.98  
26
    1.8400 %     0.1230 %     1.3106 %     0.4064 %   $ 0.97  
27
    1.8400 %     0.1252 %     1.3089 %     0.4059 %   $ 0.97  
28
    1.8400 %     0.1274 %     1.3072 %     0.4053 %   $ 0.97  
29
    1.8400 %     0.1297 %     1.3055 %     0.4048 %   $ 0.97  
30
    1.8400 %     0.1319 %     1.3038 %     0.4043 %   $ 0.97  
31
    1.8400 %     0.1343 %     1.3020 %     0.4037 %   $ 0.97  
32
    1.8400 %     0.1366 %     1.3002 %     0.4032 %   $ 0.97  
33
    1.8400 %     0.1390 %     1.2984 %     0.4026 %   $ 0.96  
34
    1.8400 %     0.1415 %     1.2965 %     0.4020 %   $ 0.96  
35
    1.8400 %     0.1440 %     1.2946 %     0.4014 %   $ 0.96  
36
    1.8400 %     0.1465 %     1.2927 %     0.4008 %   $ 0.96  
37
    1.8400 %     0.1491 %     1.2907 %     0.4002 %   $ 0.96  
38
    1.8400 %     0.1517 %     1.2887 %     0.3996 %   $ 0.96  
39
    1.8400 %     0.1544 %     1.2867 %     0.3990 %   $ 0.96  
40
    1.8400 %     0.1571 %     1.2846 %     0.3983 %   $ 0.95  
41
    1.8400 %     0.1599 %     1.2825 %     0.3977 %   $ 0.95  
42
    1.8400 %     0.1627 %     1.2803 %     0.3970 %   $ 0.95  
43
    1.8400 %     0.1655 %     1.2781 %     0.3963 %   $ 0.95  
44
    1.8400 %     0.1685 %     1.2759 %     0.3956 %   $ 0.95  
45
    1.8400 %     0.1714 %     1.2737 %     0.3949 %   $ 0.95  
46
    1.8400 %     0.1744 %     1.2714 %     0.3942 %   $ 0.94  
47
    1.8400 %     0.1775 %     1.2690 %     0.3935 %   $ 0.94  
48
    1.8400 %     0.1806 %     1.2666 %     0.3927 %   $ 0.94  
49
    1.8400 %     0.1838 %     1.2642 %     0.3920 %   $ 0.94  
50
    1.8400 %     0.1871 %     1.2617 %     0.3912 %   $ 0.94  
51
    1.8400 %     0.1903 %     1.2592 %     0.3904 %   $ 0.94  
52
    1.8400 %     0.1937 %     1.2567 %     0.3896 %   $ 0.93  
53
    1.8400 %     0.1971 %     1.2541 %     0.3888 %   $ 0.93  
54
    1.8400 %     0.2006 %     1.2514 %     0.3880 %   $ 0.93  
55
    1.8400 %     0.2041 %     1.2487 %     0.3872 %   $ 0.93  
56
    1.8400 %     0.2077 %     1.2460 %     0.3863 %   $ 0.93  
57
    1.8400 %     0.2114 %     1.2432 %     0.3855 %   $ 0.92  
58
    1.8400 %     0.2151 %     1.2403 %     0.3846 %   $ 0.92  
59
    1.8400 %     0.2189 %     1.2374 %     0.3837 %   $ 0.92  
60
    1.8400 %     0.2227 %     1.2345 %     0.3828 %   $ 0.92  
61
    1.8400 %     0.2266 %     1.2315 %     0.3819 %   $ 0.91  
62
    1.8400 %     0.2306 %     1.2285 %     0.3809 %   $ 0.91  
63
    1.8400 %     0.2347 %     1.2254 %     0.3799 %   $ 0.91  
64
    1.8400 %     0.2388 %     1.2222 %     0.3790 %   $ 0.91  
65
    1.8400 %     0.2430 %     1.2190 %     0.3780 %   $ 0.90  
66
    1.8400 %     0.2473 %     1.2157 %     0.3770 %   $ 0.90  
67
    1.8400 %     0.2517 %     1.2124 %     0.3759 %   $ 0.90  
68
    1.8400 %     0.2561 %     1.2090 %     0.3749 %   $ 0.90  
69
    1.8400 %     0.2606 %     1.2056 %     0.3738 %   $ 0.89  
70
    1.8400 %     0.2652 %     1.2021 %     0.3727 %   $ 0.89  
71
    1.8400 %     0.2698 %     1.1985 %     0.3716 %   $ 0.89  
72
    1.8400 %     0.2746 %     1.1949 %     0.3705 %   $ 0.89  
73
    1.8400 %     0.2794 %     1.1912 %     0.3694 %   $ 0.88  
74
    1.8400 %     0.2844 %     1.1875 %     0.3682 %   $ 0.88  
75
    1.8400 %     0.2894 %     1.1836 %     0.3670 %   $ 0.88  
76
    1.8400 %     0.2945 %     1.1797 %     0.3658 %   $ 0.87  
77
    1.8400 %     0.2996 %     1.1758 %     0.3646 %   $ 0.87  
78
    1.8400 %     0.3049 %     1.1718 %     0.3633 %   $ 0.87  
79
    1.8400 %     0.3103 %     1.1677 %     0.3621 %   $ 0.87  
80
    1.8400 %     0.3157 %     1.1635 %     0.3608 %   $ 0.86  
81
    1.8400 %     0.3213 %     1.1593 %     0.3594 %   $ 0.86  
82
    1.8400 %     0.3270 %     1.1549 %     0.3581 %   $ 0.86  
83
    1.8400 %     0.3327 %     1.1505 %     0.3567 %   $ 0.85  
84
    1.8400 %     0.3386 %     1.1461 %     0.3554 %   $ 0.85  

 



--------------------------------------------------------------------------------



 

                                                                         
Development         Period   Payment   Principal   Interest   Fee   Balance

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

85
    1.8400 %     0.3445 %     1.1415 %     0.3539 %   $ 0.85  
86
    1.8400 %     0.3506 %     1.1369 %     0.3525 %   $ 0.84  
87
    1.8400 %     0.3568 %     1.1322 %     0.3511 %   $ 0.84  
88
    1.8400 %     0.3630 %     1.1274 %     0.3496 %   $ 0.84  
89
    1.8400 %     0.3694 %     1.1225 %     0.3481 %   $ 0.83  
90
    1.8400 %     0.3759 %     1.1175 %     0.3465 %   $ 0.83  
91
    1.8400 %     0.3826 %     1.1125 %     0.3449 %   $ 0.82  
92
    1.8400 %     0.3893 %     1.1073 %     0.3434 %   $ 0.82  
93
    1.8400 %     0.3962 %     1.1021 %     0.3417 %   $ 0.82  
94
    1.8400 %     0.4031 %     1.0968 %     0.3401 %   $ 0.81  
95
    1.8400 %     0.4102 %     1.0914 %     0.3384 %   $ 0.81  
96
    1.8400 %     0.4174 %     1.0859 %     0.3367 %   $ 0.80  
97
    1.8400 %     0.4248 %     1.0803 %     0.3350 %   $ 0.80  
98
    1.8400 %     0.4323 %     1.0745 %     0.3332 %   $ 0.80  
99
    1.8400 %     0.4399 %     1.0687 %     0.3314 %   $ 0.79  
100
    1.8400 %     0.4476 %     1.0628 %     0.3295 %   $ 0.79  
101
    1.8400 %     0.4555 %     1.0568 %     0.3277 %   $ 0.78  
102
    1.8400 %     0.4635 %     1.0507 %     0.3258 %   $ 0.78  
103
    1.8400 %     0.4717 %     1.0445 %     0.3239 %   $ 0.77  
104
    1.8400 %     0.4800 %     1.0381 %     0.3219 %   $ 0.77  
105
    1.8400 %     0.4884 %     1.0317 %     0.3199 %   $ 0.76  
106
    1.8400 %     0.4970 %     1.0251 %     0.3179 %   $ 0.76  
107
    1.8400 %     0.5058 %     1.0184 %     0.3158 %   $ 0.75  
108
    1.8400 %     0.5147 %     1.0116 %     0.3137 %   $ 0.75  
109
    1.8400 %     0.5238 %     1.0047 %     0.3115 %   $ 0.74  
110
    1.8400 %     0.5330 %     0.9977 %     0.3093 %   $ 0.74  
111
    1.8400 %     0.5424 %     0.9905 %     0.3071 %   $ 0.73  
112
    1.8400 %     0.5519 %     0.9832 %     0.3049 %   $ 0.73  
113
    1.8400 %     0.5616 %     0.9758 %     0.3026 %   $ 0.72  
114
    1.8400 %     0.5715 %     0.9683 %     0.3002 %   $ 0.71  
115
    1.8400 %     0.5816 %     0.9606 %     0.2978 %   $ 0.71  
116
    1.8400 %     0.5918 %     0.9528 %     0.2954 %   $ 0.70  
117
    1.8400 %     0.6022 %     0.9448 %     0.2930 %   $ 0.70  
118
    1.8400 %     0.6128 %     0.9367 %     0.2904 %   $ 0.69  
119
    1.8400 %     0.6236 %     0.9285 %     0.2879 %   $ 0.68  
120
    1.8400 %     0.6346 %     0.9201 %     0.2853 %   $ 0.68  
121
    1.8400 %     0.6458 %     0.9116 %     0.2827 %   $ 0.67  
122
    1.8400 %     0.6571 %     0.9029 %     0.2800 %   $ 0.67  
123
    1.8400 %     0.6687 %     0.8941 %     0.2772 %   $ 0.66  
124
    1.8400 %     0.6805 %     0.8851 %     0.2744 %   $ 0.65  
125
    1.8400 %     0.6925 %     0.8759 %     0.2716 %   $ 0.64  
126
    1.8400 %     0.7046 %     0.8666 %     0.2687 %   $ 0.64  
127
    1.8400 %     0.7170 %     0.8572 %     0.2658 %   $ 0.63  
128
    1.8400 %     0.7297 %     0.8475 %     0.2628 %   $ 0.62  
129
    1.8400 %     0.7425 %     0.8377 %     0.2598 %   $ 0.62  
130
    1.8400 %     0.7556 %     0.8278 %     0.2567 %   $ 0.61  
131
    1.8400 %     0.7689 %     0.8176 %     0.2535 %   $ 0.60  
132
    1.8400 %     0.7824 %     0.8073 %     0.2503 %   $ 0.59  
133
    1.8400 %     0.7962 %     0.7968 %     0.2470 %   $ 0.58  
134
    1.8400 %     0.8102 %     0.7861 %     0.2437 %   $ 0.58  
135
    1.8400 %     0.8245 %     0.7752 %     0.2404 %   $ 0.57  
136
    1.8400 %     0.8390 %     0.7641 %     0.2369 %   $ 0.56  
137
    1.8400 %     0.8538 %     0.7528 %     0.2334 %   $ 0.55  
138
    1.8400 %     0.8688 %     0.7413 %     0.2299 %   $ 0.54  
139
    1.8400 %     0.8841 %     0.7297 %     0.2262 %   $ 0.53  
140
    1.8400 %     0.8997 %     0.7178 %     0.2226 %   $ 0.53  
141
    1.8400 %     0.9155 %     0.7057 %     0.2188 %   $ 0.52  
142
    1.8400 %     0.9316 %     0.6934 %     0.2150 %   $ 0.51  
143
    1.8400 %     0.9480 %     0.6809 %     0.2111 %   $ 0.50  
144
    1.8400 %     0.9647 %     0.6681 %     0.2072 %   $ 0.49  
145
    1.8400 %     0.9817 %     0.6552 %     0.2031 %   $ 0.48  
146
    1.8400 %     0.9990 %     0.6420 %     0.1991 %   $ 0.47  
147
    1.8400 %     1.0166 %     0.6286 %     0.1949 %   $ 0.46  
148
    1.8400 %     1.0344 %     0.6149 %     0.1907 %   $ 0.45  
149
    1.8400 %     1.0527 %     0.6010 %     0.1863 %   $ 0.44  
150
    1.8400 %     1.0712 %     0.5868 %     0.1820 %   $ 0.43  
151
    1.8400 %     1.0900 %     0.5725 %     0.1775 %   $ 0.42  
152
    1.8400 %     1.1092 %     0.5578 %     0.1730 %   $ 0.40  
153
    1.8400 %     1.1288 %     0.5429 %     0.1683 %   $ 0.39  
154
    1.8400 %     1.1486 %     0.5277 %     0.1636 %   $ 0.38  
155
    1.8400 %     1.1689 %     0.5123 %     0.1588 %   $ 0.37  
156
    1.8400 %     1.1894 %     0.4966 %     0.1540 %   $ 0.36  
157
    1.8400 %     1.2104 %     0.4806 %     0.1490 %   $ 0.35  
158
    1.8400 %     1.2317 %     0.4643 %     0.1440 %   $ 0.33  
159
    1.8400 %     1.2534 %     0.4478 %     0.1388 %   $ 0.32  
160
    1.8400 %     1.2754 %     0.4309 %     0.1336 %   $ 0.31  
161
    1.8400 %     1.2979 %     0.4138 %     0.1283 %   $ 0.29  
162
    1.8400 %     1.3207 %     0.3964 %     0.1229 %   $ 0.28  
163
    1.8400 %     1.3440 %     0.3786 %     0.1174 %   $ 0.27  
164
    1.8400 %     1.3676 %     0.3606 %     0.1118 %   $ 0.25  
165
    1.8400 %     1.3917 %     0.3422 %     0.1061 %   $ 0.24  
166
    1.8400 %     1.4162 %     0.3235 %     0.1003 %   $ 0.23  
167
    1.8400 %     1.4412 %     0.3044 %     0.0944 %   $ 0.21  
168
    1.8400 %     1.4665 %     0.2851 %     0.0884 %   $ 0.20  
169
    1.8400 %     1.4923 %     0.2654 %     0.0823 %   $ 0.18  
170
    1.8400 %     1.5186 %     0.2453 %     0.0761 %   $ 0.17  
171
    1.8400 %     1.5454 %     0.2249 %     0.0697 %   $ 0.15  
172
    1.8400 %     1.5726 %     0.2041 %     0.0633 %   $ 0.14  
173
    1.8400 %     1.6002 %     0.1830 %     0.0567 %   $ 0.12  
174
    1.8400 %     1.6284 %     0.1615 %     0.0501 %   $ 0.10  
175
    1.8400 %     1.6571 %     0.1396 %     0.0433 %   $ 0.09  
176
    1.8400 %     1.6863 %     0.1174 %     0.0364 %   $ 0.07  
177
    1.8400 %     1.7159 %     0.0947 %     0.0294 %   $ 0.05  
178
    1.8400 %     1.7461 %     0.0716 %     0.0222 %   $ 0.04  
179
    1.8400 %     1.7769 %     0.0482 %     0.0149 %   $ 0.02  
180
    1.8400 %     1.8082 %     0.0243 %     0.0075 %   $ (0.00 )

 



--------------------------------------------------------------------------------



 



SCHEDULE 13.1(c)

1.     Although no consent, waiver, appeal, authorization or order of, or
registration, qualification or filing with, any court or other Governmental
Entity is required as a condition to the execution, delivery and performance by
BecoCom of this Agreement, and the consummation by BecoCom of the transactions
contemplated hereby, under current law, as applicable to the present corporate
structure of BECO and its Affiliates, there exists a limitation on the ability
of BECO to fund the activities of its unregulated subsidiaries, including
Becocom, beyond a specified dollar amount, without obtaining further investment
approval from the Massachusetts Department of Public Utilities (“MDPU”). BECO is
currently engaged in the process of obtaining approval from the MDPU for a
change in its corporate structure (through the formation of a holding company),
already approved by its shareholders at the May, 1997 annual meeting. Such a
change, once approved by the MDPU, will remove the requirement for investment
approval by the MDPU with respect to BecoCom activities. Should the formation of
a holding company not be approved in due course, BECO intends to seek investment
approval under current law prior to the time additional investment in BecoCom is
likely to be required under the approved initial Business Plan.

2.     Under the Exchange Agreement, BecoCom and RCN Corporation may be required
to file a notification under the Hart-Scott-Rodino Antitrust Improvement Act of
1976, as amended (“H-S-R”), if BecoCom effectuates any exchange whereby it
acquires in excess of ten percent (10%) of the issued and outstanding voting
securities of RCN Corporation. Any acquisition by BecoCom of securities of RCN
Corporation less than this amount may not require any H-S-R filing via an
exemption thereunder.

 